 



Exhibit 10.24
Lease
By and Between
Ramparts, Inc.,
a Nevada corporation,
and
Premier Exhibitions, Inc.

 



--------------------------------------------------------------------------------



 



*** TEXT OMITTED AND FILED SEPARATELY
CONFIDENTIAL TREATMENT REQUESTED
LEASE
     THIS LEASE (“Lease”) is entered into as of March 12, 2008, by and between
Ramparts, Inc., a Nevada corporation (“Landlord”), and Premier Exhibitions,
Inc., a Florida corporation (“Tenant”).
Recitals
     1. Landlord owns and operates the Luxor Hotel and Casino (“Hotel Complex”)
located in Clark County, Nevada.
     2. Tenant desires to lease from Landlord, and Landlord desires to lease to
Tenant, certain space within the Hotel Complex pursuant to the terms and
provisions of this Lease.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are acknowledged, Landlord and Tenant hereby agree as follows:
ARTICLE I
EXHIBITS
     The exhibits listed below and attached to this Lease are incorporated
herein by reference:

     
EXHIBIT “A”
  Plot Plan of that area of the Hotel Complex upon which is located the space
herein to be leased to Tenant. This Exhibit is provided for informational
purposes only, and shall not be deemed to be a warranty, representation or
agreement by Landlord that the Hotel Complex or buildings and/or any stores will
be exactly as indicated on the Exhibit. Landlord reserves unto itself the
unlimited right to modify the configuration of the Hotel Complex at any time for
the purpose of incorporating additional buildings within the Hotel Complex.
 
   
EXHIBIT “B”
  Description of Landlord’s Work and Tenant’s Work.
 
   
EXHIBIT “C”
  Pepsi and Anheuser Busch Sponsorship Agreements.
 
   
EXHIBIT “D”
  Landlord’s Tenant/Leasing Employment Drug/Alcohol Testing Program.
 
   
EXHIBIT “E”
  Logo.
 
   
EXHIBIT “F”
  Tenant’s Present Officers, Directors and Owners/Members.
 
   
EXHIBIT “G”
  To the extent applicable, if at all, the License Agreements providing for use
of the “Required Trade Names,” as defined herein.

 



--------------------------------------------------------------------------------



 



     
EXHIBIT “H”
  Landlord’s Contractor Work Standards.
 
   
EXHIBIT “I”
  Prohibited Menu Items.
 
   
EXHIBIT “J”
  Merchandise.
 
   
EXHIBIT “K”
  Marketing Package.

     Notwithstanding Exhibit “A” or anything else contained in this Lease, so
long as the same does not materially and adversely affect Tenant’s access,
ingress and egress to the Premises, Landlord reserves the right to change or
modify and add to or subtract from the size and dimensions of the Hotel Complex,
or any part thereof including the Premises in accordance with the Terms of this
Lease, the number, location and dimensions of buildings and stores, the size and
configuration of the parking areas, entrances, exits and parking aisle
alignments, dimensions of hallways, malls and corridors, the number of floors in
any building, the location, size and number of tenants’ spaces and kiosks which
may be erected in or fronting on any mall or otherwise (so long as kiosks and
use of Landlord’s frontage space do not materially and adversely interfere with
Tenant’s operations), the identity, type and location of other stores and
tenants, and the size, shape, location and arrangement of Common Areas
(hereinafter defined), and to design and decorate any portion of the Hotel
Complex as it desires.
ARTICLE II
PREMISES AND TERM
Section 2.1. Premises.
     Landlord hereby leases to Tenant, and Tenant hereby rents from Landlord,
the space located at the Hotel Complex which is designated (by cross-hatching)
on Exhibit “A” attached hereto comprised of the space previously used as the
IMAX Theatre, Arcade, Tut Museum and Tut Museum Retail. For purposes of this
Lease, the Premises is divided into the following six (6) spaces: (a) the
“Bodies Exhibition,” containing approximately thirteen thousand four hundred
eighty nine (13,489) square feet, (b) the “Titanic Exhibition” (with a themed
Titanic façade and life boat(s) functioning as passenger elevators) containing
approximately fifteen thousand one hundred six(15,106) square feet, (c) the
“Photographic Effect (“King of the World”),” containing approximately nine
hundred eighty one (981) square feet, (d) “High Tea Area” containing
approximately one thousand one hundred seventy six (1,176) square feet, (e) “TBD
Venue” containing approximately eight thousand seven hundred ten (8,710) square
feet, and (f) “Iceberg Bar” containing approximately seven thousand seven
hundred two (7,702) square feet. The locations and sizes of these six (6) spaces
are designated (by cross-hatching) on Exhibit “A-2” attached hereto. When the
Premises are completed, Landlord shall deliver to Tenant a certificate stating
Landlord’s determination of the actual number of square feet in the Premises
(hereinafter called the “ Floor Area”), and the parties agree that Landlord’s
determination shall be final, binding and conclusive. The square footage of the
Premises is greater than the square footage of the space previously used as the
IMAX Theatre, Arcade, Tut Museum and Tut Museum Retail because the Premises will
contain additional floor space to be constructed within the overall volume of
the space. The TBD Venue will be a food and beverage operation but the final
concept shall be subject to the prior written approval of the Landlord
exercising sole and absolute discretion. If Landlord and

2



--------------------------------------------------------------------------------



 



Tenant have not agreed to a concept for the TBD Venue on or before July 31,
2008, Tenant shall pay additional Minimum Monthly Rent for that space of Fifty
Five Thousand Five Hundred Dollars ($55,500.00) per month beginning November 1,
2008 and on the first day of each month thereafter until that space is built out
and operating pursuant to plans and specifications approved by Landlord
exercising sole and absolute discretion. The additional Minimum Monthly Rent due
for the TBD Venue shall be adjusted upward for any changes in the Consumer Price
Index in the same manner as provided in Section 4.1A below.
Section 2.2. Roof and Walls.
     Subject to Tenant’s rights under Section 8.4 pertaining to visual displays
and projections on the exterior wall, Landlord shall have the exclusive right to
use all or any part of the roof, side and rear walls of the Premises for any
purpose, including but not limited to erecting signs or other structures on or
over all or any part of the same, erecting scaffolds and other aids to the
construction and installation of the same and, provided the same is done with
reasonable prior written notice to Tenant, and in a manner so as to minimize the
disruption to Tenant’s operation of the Premises, installing, maintaining,
using, repairing and replacing pipes, ducts, conduits and wires leading through,
to or from the Premises and serving other parts of the Hotel Complex. Except
signage and/or scrim allowed by Landlord from time to time exercising sole and
absolute discretion, Tenant shall have no right whatsoever in the exterior of
exterior walls or the roof of the Premises. Landlord shall have an absolute and
unconditional right to require Tenant, at its sole cost, to remove signage
and/or scrim from the exterior of exterior walls.
Section 2.3. Lease Term.
     This Lease shall be in full force and effect from and after the date of
full execution and delivery by Landlord and Tenant. The term of this Lease
(hereinafter called “Lease Term”) shall commence upon the earlier of (a) the day
following the last day allowed to Tenant in Section 3.3 below for completion of
“Tenant’s Work,” as defined herein in connection with the Bodies
Exhibition(hereinafter called the “Bodies Exhibition Required Completion Date”)
or (b) the day on which Tenant opens the Bodies Exhibition for business to the
public, the applicable date being hereinafter called the “Bodies Exhibition
Commencement Date.” Upon determination of the Bodies Exhibition Commencement
Date, Landlord shall notify Tenant thereof in writing. The initial Term of this
Lease shall end on the last day of the tenth (10th) “Lease Year,” as defined
herein, after the Bodies Exhibition Commencement Date unless sooner terminated
as herein provided. The “Titanic Exhibition Commencement Date” shall be the
earlier of (a) the day following the last day allowed to Tenant in Section 3.3
below for completion of ‘Tenant’s Work”, as defined herein, in connection with
the Titanic Exhibition (hereinafter called the “Titanic Exhibition Required
Completion Date”) or (b) the day on which Tenant opens the Titanic Exhibition
for business to the public. The “King of the World/High Tea/TBD Venue/Iceberg
Bar Commencement Date” shall be the earlier of (a) the day following the last
day allowed to Tenant in Section 3.3 below for completion of “Tenant’s Work”, as
defined herein, in connection with the King of the World/High Tea/TBD
Venue/Iceberg Bar (hereinafter called the “King of the World/High Tea/TBD
Venue/Iceberg Bar Required Completion Date”) or (b) the day on which Tenant
opens the King of the World/High Tea/TBD Venue/Iceberg Bar for business to the
public.

3



--------------------------------------------------------------------------------



 



Section 2.3.1. Conditioned First Option to Extend Lease Term.
     Provided that (a) Tenant has notified Landlord in writing that Tenant
elects to extend the Term of this Lease (which notice must be delivered to and
received by Landlord, if at all, no more than one (1) year and not later than
six (6) months prior to the expiration of the original Lease Term) (the “First
Option Exercise Period”), (b) Tenant has performed all of Tenant’s obligations
hereunder or any failures to perform have been cured or waived in writing
pursuant to the terms hereof, (c) there then exists no uncured Event of Default
by Tenant under this Lease, (d) there have been no more than four (4) total
Events of Default during the Lease Term, whether or not such defaults have been
cured, (e) Tenant’s Gross Sales adjusted to reflect any force majeure events as
defined in Section 24.5 which lasts in excess of fifteen (15) days and
conditioned upon Tenant promptly notifying Landlord of the occurrence of any
such force majeure event, have exceeded *** Dollars ($***) (as adjusted pursuant
to Section 2.3.3 and hereinafter called the “Minimum Option Gross Sales
Threshold”) during each of the eighth (8th) and ninth (9th) Lease Years,
(f) Tenant’s average “Shopper Grade,” if applicable and as defined in
Section 8.8(B) of this Lease, has during the twelve (12) month period prior to
the First Option Exercise Period equaled or exceeded the “Minimum Shopper
Grade,” as defined herein; Tenant shall (subject to the conditions precedent set
forth above) have one (1) option to renew this Lease for an additional term of
five (5) years (the “First Renewal Term”) commencing upon the expiration of the
original Lease Term. The terms and conditions of this Lease shall apply with
full force and effect during the First Renewal Term as if it were the Lease
Term. Failure by Tenant to exercise such option in accordance with this Section
shall constitute a waiver of said First Renewal Option and the Second Renewal
Option as set forth in Section 2.3.2 below.
Section 2.3.2. Conditioned Second Option to Extend Lease Term.
     Provided that (a) the First Renewal Option was duly and timely exercised
and the Lease Term was extended for the First Renewal Term, (b) Tenant has
notified Landlord in writing that Tenant elects to extend the Term of this Lease
(which, notice must be delivered to and received by Landlord, if at all, no more
than one (1) year and not later than six (6) months prior to the expiration of
the First Renewal Term) ( the “Second Option Exercise Period”), (c) Tenant has
performed all of Tenant’s obligations hereunder or any failures to perform have
been cured or waived in writing pursuant to the terms hereof, (d) there then
exists no uncured Event of Default by Tenant under this Lease, (e) there have
been no more than four (4) total Events of Default during the Lease Term,
whether or not such defaults have been cured, (f) Tenant’s Gross Sales adjusted
to reflect any force majeure events as defined in Section 24.5 which lasts in
excess of fifteen (15) days and conditioned upon Tenant promptly notifying
Landlord of the occurrence of any such force majeure event, have exceeded ***
Dollars ($***) (as adjusted pursuant to Section 2.3.3 and hereinafter called the
“Minimum Option Gross Sales Threshold”) during each of the thirteenth (13th) and
fourteenth (14th) Lease Years, and (g) Tenant’s average “Shopper Grade,” if
applicable and as defined in Section 8.8(B) of this Lease, has during the twelve
(12) month period prior to the Second Option Exercise Period equaled or exceeded
the “Minimum Shopper Grade,” as defined herein; Tenant shall (subject to the
conditions precedent set forth above) have one (1) option to renew this Lease
for an additional term of five (5) years (the “Second Renewal Term”) commencing
upon the expiration of the First Renewal Term. The terms and conditions of this
Lease shall apply with full force and effect during the Second Renewal Term as
if it were the Lease Term, except there shall be no option for any

4



--------------------------------------------------------------------------------



 



further renewal term. Failure by Tenant to exercise such option in accordance
with this Section shall constitute a waiver of said option right.
Section 2.3.3. CPI Adjustment to Minimum Option Gross Sales Threshold.
     Effective as of the first day of each Adjustment Date (as defined in
Section 4.1 below), the Minimum Option Gross Sales Threshold shall be adjusted
upward for any changes in the Consumer Price Index (as defined in Section 4.1
below) in the manner hereinafter provided. The adjusted Minimum Option Gross
Sales Threshold shall be *** Dollars ($***) multiplied by a fraction, the
numerator of which shall be the index number for the month which is three
(3) months prior to the Adjustment Date and the denominator of which shall be
the index number for the month which is three (3) months prior to the Bodies
Exhibition Commencement Date (the “Base Index”). Landlord shall, within a
reasonable time after obtaining the appropriate data necessary for computing
such adjustment, give Tenant notice of any adjustment to the Minimum Option
Gross Sales Threshold.
Section 2.4. Lease Year Defined.
     “Lease Year,” as used herein, means a period of twelve (12) consecutive
months during the Lease Term; provided that the first Lease Year shall mean a
period of twelve (12) consecutive months next following the month in which the
Bodies Exhibition Commencement Date occurs, plus the partial month from the date
on which the Bodies Exhibition Commencement Date occurred until the end of such
month (if such Bodies Exhibition Commencement Date occurs on a date other than
the first day of the month) and each subsequent Lease Year shall commence on the
first day of the month next following the expiration of the prior Lease Year.
Section 2.5. Relocation of Premises and Termination.
     A. Landlord shall have the right, subject to Tenant’s right of termination
as set forth in subparagraph (B), to relocate the entirety of Tenant’s operation
to other premises (the “New Premises”) in another part of the Hotel Complex in
accordance with the following:
     (i) Landlord shall notify Tenant, at least twelve (12) months prior to the
proposed relocation date, of Landlord’s intention to relocate Tenant’s operation
to the New Premises;
     (ii) The proposed relocation date and the size, configuration and location
of the New Premises shall be set forth in Landlord’s notice; and
     (iii) The New Premises shall be substantially identical or superior in size
as the Premises described in the Lease and shall be exposed to reasonably
equivalent or superior pedestrian traffic. If Landlord elects to relocate Tenant
during the first ten (10) Lease Years, Landlord shall, at Landlord’s cost,
construct on the New Premises improvements substantially similar to those
constructed pursuant to Tenant’s final plans. The new Premises shall be fully
built out (except for minor punch list items) and ready for occupancy prior to
Tenant being required to relocate, Landlord shall compensate Tenant for lost net
profits during any period Tenant is required to be closed prior to the date the
new Premises are built out and ready for occupancy and

5



--------------------------------------------------------------------------------



 



for such time, but in no event greater than fifteen (15) days, as it takes
Tenant to move the exhibits to the new Premises using reasonable diligence. All
reasonable costs of relocation shall be paid for by Landlord, including those
trade fixtures built into walls and not moveable but excluding the purchase or
replacement of Tenant’s furniture, non-trade fixtures, equipment and inventory.
After the first ten (10) Lease Years, all relocation and improvement costs shall
be the sole responsibility of Tenant.
     B. In the event the New Premises described in Landlord’s relocation notice
are unacceptable to Tenant, Tenant shall have the right, exercisable by written
notice received by Landlord not more than sixty (60) days following receipt of
Landlord’s relocation notice, to terminate this Lease, such termination to be
effective as of the proposed relocation date as set forth in Landlord’s notice.
Failure by Tenant to timely exercise such right shall be deemed a waiver with
respect thereto and confirmation that the New Premises are acceptable to Tenant.
Tenant shall have the right to accept the New Premises only for the unexpired
term of this Lease. Notwithstanding anything hereinabove to the contrary, should
Tenant notify Landlord of Tenant’s election to terminate this Lease, Landlord
shall have the right to rescind Landlord’s relocation notice to Tenant, within
thirty (30) days after receipt of Tenant’s notice to terminate and Tenant’s
termination notice shall be of no force and effect. In the event this Lease
terminates as provided in this Section 2.5, Landlord shall reimburse Tenant, as
Tenant’s sole and exclusive remedy, for the unamortized portion of the cost of
Tenant’s Work, excluding inventory and removable trade fixtures. Such amount
shall be amortized on a straight-line ten (10) year basis concurrent with the
initial Lease Term.
     C. Landlord has made no representation as to any additional attractions,
entertainment, improvements or stores or the continuation of any existing use in
the Hotel Complex, and this provision does not create any rights of option,
first refusal or otherwise with respect to any present or future space in the
Hotel Complex.
     D. If Landlord elects to relocate Tenant after the first ten (10) Lease
Years, Tenant shall have the right, exercisable by written notice received by
Landlord not more than sixty (60) days following receipt of Landlord’s
relocation notice, to terminate this Lease, such termination to be effective as
of the proposed relocation date as set forth in Landlord’s notice. However,
Tenants election to terminate the Lease shall be without further obligation or
liability of either party and such right of termination shall be Tenant’s sole
and exclusive remedy.
Section 2.6. Termination for Convenience.
     After the expiration of the forty eighth (48th) month following the Bodies
Exhibition Commencement Date, Landlord shall have the right upon at least twelve
(12) months advance written notice to terminate this Lease, without cause and
without further obligation or liability except as provided herein. If Landlord
terminates this Lease as provided herein, Landlord shall reimburse Tenant, as
Tenant’s sole and exclusive remedy, for the sum of (i) an amount equal to twelve
(12) months net profit (determined in accordance with United States generally
accepted accounting principles and practices, as in effect from time to time)
based on Tenant’s average net profit, if any, during the period from the last
Required Completion Date set forth in Section 3.3 through the date of

6



--------------------------------------------------------------------------------



 



Landlord’s notice of termination; and (ii) if such termination occurs during the
initial ten (10) year Lease Term, an amount equal to the unamortized portion of
the cost of Tenant’s Work (excluding furniture, inventory and removable fixtures
and equipment, for the period from the date which is twelve (12) months
following the date of termination, through the original expiration date of the
initial Lease Term; such amortization to be on a straight line ten (10) year
basis concurrent with the initial Lease Term. Tenant shall be given fifteen
(15) days following the termination date to vacate the Premises.
Section 2.7. Additional Landlord Termination Rights.
     In the event that, in connection with its review and approval of the
proposed Tenant’s Work, the building department, fire department and/or other
applicable governmental authorities possessing and exercising jurisdiction over
the Hotel Complex impose any requirements or conditions of whatsoever nature
(including without limitation, retrofitting or other requirements relating to
demolition, building material removal, entering and exiting, life safety, smoke
evacuation, restroom facilities, or as-built documentation) affecting any
portion of the Hotel Complex outside of the demised Premises (any such
requirement “Additional Conditions”), Landlord shall not be obligated to approve
or comply with such Additional Conditions. If Landlord, in its sole discretion,
disapproves any such Additional Conditions and/or the costs of complying with
same, Landlord shall have the right, upon written notice to Tenant, to terminate
this Lease; provided however, that in the event of such termination, Landlord as
its sole obligation and liability to Tenant with respect to such termination
shall reimburse Tenant for an amount equal to the direct, out-of-pocket fees and
costs actually incurred by Tenant for (i) third party design professional work
performed prior to the date of termination and (ii) permit fees paid prior to
the date of termination, within thirty (30) days after receipt by Landlord of
detailed invoices and supporting documentation in form and substance acceptable
to Landlord; and provided further however, if the retrofitting or other work
relating to any such Additional Condition is otherwise acceptable to Landlord in
its sole discretion, but Landlord is not willing to pay the costs and expenses
of performing or otherwise satisfying such Additional Condition(s), Tenant may
agree upon written notice to Landlord, to pay such costs itself, in which event
Landlord shall rescind its termination notice, and this Lease shall remain in
full force and effect.
Section 2.8. Interruption of Service.
     Notwithstanding anything contained in this Lease to the contrary, if any
material portion of the Premises is untenantable for Tenant’s intended use as a
result of any failure of Landlord to provide any service or perform any
obligations set forth in this Lease, for a reason within Landlord’s control, and
such condition continues for a period of at least five (5) consecutive days,
rent and other amounts payable by Tenant hereunder shall be equitably abated;
and provided further, if such condition continues for a period of at least sixty
(60) consecutive days, Tenant shall have the right, as its sole and exclusive
remedy, to terminate this Lease by giving written notice of such termination to
Landlord.

7



--------------------------------------------------------------------------------



 



ARTICLE III
LANDLORD’S AND TENANT’S WORK
Section 3.1. Landlord’s Work.
     Except for the work to be performed by Landlord as expressly set forth on
attached Exhibit B, if any (“Landlord’s Work”), Landlord shall only be obligated
to provide the Premises, including the floor slab, exterior walls, columns,
beams, roof and all other structural and non-structural elements on or within
the Premises to Tenant in its present condition, absolutely “as is, where is,
with all faults.” Landlord’s Work, if any, shall, at the time of installation,
comply with all applicable laws, ordinances, rules and regulations including,
but not limited to, the Occupational Safety and Health Act (“OSHA”) and the
American with Disabilities Act of 1990, as amended from time to time (“ADA”).
Tenant’s taking possession of the Premises shall be conclusive evidence of
Tenant’s acceptance thereof in good order and satisfactory condition. Landlord
shall deliver possession of the Arcade space to Tenant on April 6, 2008 and the
IMAX Theatre, Tut Museum and Tut Retail Space on April 13, 2008 (the “Delivery
Date”) (or such later date as is mutually agreed upon by Landlord and Tenant,
such agreement not to be unreasonably withheld, conditioned or delayed).
Landlord and Tenant shall each have a right to terminate this Lease with neither
having any further obligation or liability if the Delivery Date does not occur
on or before July 1, 2008. Subject to the terms and conditions of this Lease,
including the Exhibits hereto, Tenant agrees that no representation respecting
the condition of the Premises and no warranties or guarantees, expressed or
implied, with respect to workmanship or any defects in material, and no promise
to decorate, alter, repair or improve the Premises either before or after the
execution hereof (except to the extent expressly provided on attached Exhibit B,
if at all), have been made by Landlord or Landlord’s agents to Tenant.
Section 3.2. Tenant’s Work.
     All work not expressly designated herein as Landlord’s Work shall be
performed by Tenant (hereinafter called “Tenant’s Work”) including, but not
limited to, all work designated as Tenant’s Work in Exhibit “B”, and Tenant
shall do and perform at Tenant’s expense all Tenant’s Work diligently and
promptly and in accordance with the following provisions. Notwithstanding
anything to the contrary contained herein, each and every aspect of Tenant’s
Work shall be subject to the prior written approval of Landlord and shall be in
accordance with the standards of a first class resort/hotel facility. Without
limiting the immediately preceding sentence, Tenant hereby represents and
warrants to Landlord that the construction budget for Tenant’s Work, not
including the costs of inventory, payroll, training or any other ancillary
start-up costs, is at least Twelve Million Dollars ($12,000,000.00). However, if
Tenant is able (while still complying in all respects with the minimum standards
and requirements contained herein, in Landlord’s reasonable judgment) to
complete Tenant’s Work for less than the minimum construction budget amount
provided for in the immediately preceding sentence, then Landlord shall consent
to such lower, actual amount for Tenant’s Work. Tenant’s Work shall at all times
comply with all applicable laws, ordinances, rules and regulations including,
but not limited to, OSHA and the ADA.
     Tenant shall not contract with any contractors or subcontractors, and
Tenant’s contractors and subcontractors may not perform any work on the Premises
or the Hotel Complex, unless and until (a) a background investigation of each
such contractor and subcontractor has been completed

8



--------------------------------------------------------------------------------



 



by Landlord’s corporate security department and the results thereof are
satisfactory to Landlord and (b) Landlord has, in Landlord’s reasonable
discretion, approved each such contractor and subcontractor. Notwithstanding the
foregoing, though, Tenant may only use union signatory contractors and
subcontractors (and, if applicable, Tenant must ensure that Tenant’s union
signatory contractors and subcontractors only use union signatory contractors
and subcontractors), who are in compliance with their respective collective
bargaining/union agreements, to perform work at the Hotel Complex (either as
part of Tenant’s Work or otherwise). Further, and in addition to any other
indemnity obligation contained herein, Tenant hereby covenants and agrees to
indemnify, defend, save, and hold Landlord, and Landlord’s parent company,
subsidiaries and affiliates, and their officers, directors, shareholders and
employees, free, clear and harmless from, and against, any and all liabilities,
losses, costs, expenses (including reasonable attorney’s fees), judgments,
claims, liens, fines, penalties, and demands of any kind whatsoever caused by or
resulting from Tenant’s use of any particular contractor or subcontractor, or
their use of any particular contractor or subcontractor, for any work in
connection with the Premises (whether part of Tenant’s Work or otherwise)
regardless of whether Landlord approved of such contractor or subcontractor
pursuant to this Section. Tenant shall at all times provide to Landlord a
complete and accurate list of all contractors and subcontractors performing work
at the Hotel Complex on behalf of Tenant and/or Tenant’s contractors and/or
subcontractors. In addition, Tenant’s Work shall at all times be conducted in
accordance with Landlord’s Contractor Work Standards, a copy of which is
attached hereto as Exhibit “H”.

Section 3.3.   Bodies Exhibition Commencement Date, Titanic Exhibition
Commencement Date and King of the World/High Tea/TBD Venue/Iceberg Bar
Commencement Date.

     The following constitutes the work schedule for the Bodies Exhibition,
Titanic Exhibition and King of the World/High Tea/TBD Venue/Iceberg Bar:
Bodies Exhibition

     
Design Development:
  Done
Construction Documents (including Millwork):
  Done
Final Architectural Plans for Submission to Building Dept.:
  March 28, 2008
Start Construction:
  April 7, 2008
Finish Construction:
  June 16, 2008
Bodies Exhibition Required Completion Date:
  June 19, 2008

Titanic Exhibition

     
Design Development:
  March 16, 2008
Construction Documents (including Millwork):
  March 16, 2008
Final Architectural Plans for Submission to Building Dept.:
  March 20, 2008
Start Construction:
  April 14, 2008
Finish Construction:
  August 15, 2008
Titanic Exhibition Required Completion Date:
  August 20, 2008

9



--------------------------------------------------------------------------------



 



King of the World/High Tea/TBD Venue/Iceberg Bar

     
Design Development:
  April 30, 2008
Construction Documents (including Millwork):
  May 16, 2008
Final Architectural Plans for Submission to Building Dept.:
  June 1, 2008
Start Construction:
  July 31, 2008
Finish Construction:
  October 30, 2008
King of the World/High Tea/TBD Venue/Iceberg Bar/
   
Exhibition Required Completion Date:
  November 15, 2008

     The foregoing schedule is based upon the assumption that (a) Landlord
delivers possession of the Arcade portion of the Premises to Tenant on or before
April 6, 2008 and the balance of the Premises on or before April 13, 2008,
(b) Landlord timely approves all matters to be approved by Landlord, and
(c) Landlord provides reasonable access and utilities, at Tenant’s cost, to
Tenant and its contractors and subcontractors. The scheduled performance dates
shall be extended on a day for day basis if and to the extent the performance is
delayed by reason of the occurrence of force majeure events as provided in
Section 24.5 below.
     Tenant shall submit all of Tenant’s planned improvements to the Premises,
and Tenant’s Work including, but not limited to, all drawings, specifications,
color boards and other samples, to Landlord for Landlord’s prior written
approval. Tenant hereby acknowledges that Landlord will, at Tenant’s sole cost
and expense, submit a copy of all of Tenant’s drawings, plans and specifications
to Landlord’s approved and designated ADA consultants (“ADA Consultant”), or
such other entity as is designated by Landlord, for Landlord’s review of
compliance with the ADA. Tenant shall pay ADA Consultant’s or such other
entity’s charge for such ADA Consultant’s or such other entity’s services based
upon the actual time required for such ADA Consultant or such other entity to
conduct that review. Within five (5) days after receipt of each such submittal
from Tenant, Landlord shall notify Tenant of any failure to meet with Landlord’s
approval. Tenant shall within ten (10) days after receipt of any such notice (or
as quickly as reasonably possible thereafter) submit final documents based upon
the preliminary submittal and incorporating Landlord’s comments thereto.
Landlord shall notify Tenant of Landlord’s approval or disapproval of the final
documents within five (5) days (or as quickly as reasonably possible thereafter)
after receipt. If Landlord delays in giving such approval, the scheduled
performance dates set forth in Section 3.3 shall be extended for each day
Landlord fails to give such approval. Upon approval, Landlord shall return one
(1) set of approved final documents to Tenant and the same shall become a part
hereof by this reference as Exhibit “B-1”. Tenant’s final documents shall comply
with all applicable laws, ordinances, rules and regulations including, but not
limited to the ADA. Approval of construction documents by Landlord shall not
constitute the assumption of any responsibility by Landlord for their accuracy
or sufficiency, or compliance with applicable codes and Tenant shall be solely
responsible for such construction documents. Tenant shall not commence any phase
of Tenant’s Work until Landlord has approved final plans and specifications for
such phase of Tenant’s Work. Landlord recognizes that Tenant will be starting
and completing different phases of Tenant’s Work at different times and Landlord
shall work cooperatively with Tenant with regard thereto.
     From and after the date Landlord delivers possession of the applicable
portions of the Premises to Tenant, Tenant shall promptly commence and shall
diligently and continuously pursue the performance of Tenant’s Work to
completion.

10



--------------------------------------------------------------------------------



 



Section 3.4. Failure of Tenant to Perform.
     Because of the difficulty or impossibility of determining Landlord’s
damages resulting from Tenant’s failure to open for business fully fixtured,
stocked and staffed on or before the Bodies Exhibition Required Completion Date,
the Titanic Exhibit Required Completion Date and/or the King of the World/High
Tea/TBD Venue/Iceberg Bar Required Completion Date including, but not limited
to, damages from loss of Percentage Rent (hereinafter defined) from Tenant and
other tenants, diminished salability, leaseability, mortgageability or economic
value of the Hotel Complex, if Tenant fails to commence Tenant’s Work within the
time provided above and proceed with the same diligently, or to open for
business fixtured, stocked and staffed in a manner consistent with the standards
of a first-class resort hotel on or before the Bodies Exhibition Required
Completion Date, the Titanic Exhibit Required Completion Date and/or the King of
the World/High Tea/TBD Venue/Iceberg Bar Required Completion Date or to perform
any of Tenant’s obligations to be performed prior to the Bodies Exhibition
Required Completion Date, the Titanic Exhibition Required Completion Date and/or
the King of the World/High Tea/TBD Venue/Iceberg Bar Required Completion Date,
Landlord may (but shall not be obligated to), upon the expiration of ten
(10) days written notice to Tenant without cure or material steps taken by
Tenant that are reasonably likely to cause cure within a reasonable amount of
time, in addition to the right to exercise any other remedies and rights herein
or at law provided, (a) proceed with Tenant’s Work, at Tenant’s expense (so long
as such charges are reasonable and at market rates) using any qualified and
licensed contractor Landlord selects and making any changes or revisions to
Tenant’s Work and/or Landlord’s Work required because of any delay or failure of
Tenant to perform Tenant’s obligations hereunder, which changes or revisions
shall in any event be made at Tenant’s expense (so long as such charges are
reasonable and at market rates), and collect rent in an amount equal to the
Minimum Annual Rent (hereinafter defined) and other additional rent and other
amounts payable by Tenant hereunder; and (b) collect an amount equal to
1.25/365ths of the Minimum Annual Rent for each day that Tenant has failed to
open for business on and after the Bodies Exhibition Commencement Date, the
Titanic Exhibition Commencement Date and/or the King of the World/High Tea/TBD
Venue/Iceberg Bar Commencement Date, which latter amount shall be in lieu of
Percentage Rent that might have been earned had Tenant opened in timely fashion.
In addition, in lieu of, or any time after proceeding as provided in sub-section
(a) and (b) above, and provided that Landlord has given Tenant an additional
written notice of not less than thirty (30) days and without cure or material
steps taken by Tenant that are reasonably likely to cause cure within a
reasonable amount of time, terminate this Lease and pursue any remedy available
to Landlord pursuant to this Lease, at law or in equity.
     In the event that Tenant fails to make timely submission of Tenant’s
drawings as provided in this Lease, then Landlord shall have the right, in
addition to Landlord’s other rights and remedies as herein provided, to collect
from Tenant a sum which shall be Five Hundred Dollars ($500.00) per business day
for each business day that Tenant’s drawings are not so submitted (after giving
Tenant written demand which is not cured within five (5) business days thereof).
For purposes of this Lease, the term “business day” shall mean each Monday thru
Friday, inclusive, which is not a U.S. and/or State of Nevada designated
holiday. All remedies in this Lease or at law provided shall be cumulative and
not exclusive.

11



--------------------------------------------------------------------------------



 



Section 3.5. Condition of Premises.
     Subject to the satisfaction of Landlord’s obligations contained in Exhibit
“B” of this Lease for the performance of Landlord’s Work, if any, Tenant’s
taking possession of the Premises after final completion of Landlord’s Work
shall be conclusive evidence of Tenant’s acceptance thereof in good order and
satisfactory condition except for those items of Landlord’s Work (if any)
delineated by Tenant on a punch list delivered to Landlord within ten (10) days
after Landlord notifies Tenant in writing that Landlord’s Work has been finally
completed.
Section 3.6. Governmental Approvals.
     In the event that any governmental approval or permit is required for
Tenant’s Work or Tenant’s use of the Premises including, but not limited to, any
special use permit or variance, Tenant shall, at Tenant’s sole cost and expense,
promptly obtain such approval or permit before such work may be commenced or the
Premises may be opened for business. In the event any such approval or permit,
or any such approval or permit, cannot be timely obtained or can be obtained but
only in connection or compliance with, or upon the satisfaction of,
requirements, limitations or restrictions, which are not satisfactory to
Landlord, Landlord may, in Landlord’s sole and absolute discretion, terminate
this Lease without any further obligation or liability to Tenant.
ARTICLE IV
RENT
Section 4.1. Minimum and Percentage.
     Tenant covenants and agrees to pay to Landlord, without notice or demand,
at Landlord’s address for notice (Landlord’s and Tenant’s notice addresses being
the addresses specified in Section 24.7 hereof), as rent for the Premises:
     A. Minimum Annual Rent for the first three (3) years following the Bodies
Exhibition Commencement Date shall be Three Million Two Hundred Sixty Six
Thousand Six Hundred Sixty Seven Dollars ($3,266,667.00) per annum payable in
equal monthly installments of Two Hundred Seventy Two Thousand Two Hundred
Twenty Two and 25/100 Dollars ($272,222.25) in advance upon the first day of
each and every month commencing upon the Bodies Exhibition Commencement Date and
thereafter Minimum Annual Rent in the amount of Three Million Six Hundred
Thousand Dollars ($3,600,000.00) per annum payable in equal monthly installments
of Three Hundred Thousand Dollars ($300,000.00) in advance upon the first day of
each and every month and continuing thereafter through and including the last
month of the Lease Term (such monthly installment being hereinafter called
“Minimum Monthly Rent”). Notwithstanding the foregoing, the Minimum Annual Rent
shall be pro-rated, on a square foot basis, for such portion of the Premises
which is open for business on each such day prior to the King of the World/High
Tea/TBD Venue/Iceberg Bar Commencement Date. However, there shall be no further
pro-ration or reduction of the Minimum Annual Rent from and after the King of
the World/High Tea/TBD Venue/Iceberg Bar Commencement Date regardless of whether
any portion of the Premises is not then open for business.

12



--------------------------------------------------------------------------------



 



Upon the first day of the fifth (5th) and eighth (8th) and, if applicable,
eleventh (11th), fourteenth (14th), seventeenth (17th) and twentieth (20th)
Lease Years of the Lease Term (each, an “Adjustment Date”), the Minimum Monthly
Rent shall be adjusted upward for any changes in the cost of living in the
manner hereinafter provided. The index for such purposes shall be the U.S. All
Cities Average Consumer Price Index for Urban Wage Earners and Clerical Workers
for all items (1982-1984 = 100), published by the Bureau of Labor Statistics of
the U.S. Department of Labor. However, if at the time required for the
determination of such adjustment the Consumer Price Index is no longer published
or issued, the parties shall use such index as is then generally recognized and
accepted for similar determinations of purchasing power as reasonably determined
by Landlord. The adjusted Minimum Monthly Rent shall be the Minimum Monthly Rent
in effect as of the Adjustment Date multiplied by a fraction, the numerator of
which shall be the index number for the month which is three (3) months prior to
the Adjustment Date and the denominator of which shall be the index number for
the month which is three (3) months prior to the Bodies Exhibition Commencement
Date for the Adjustment Date calculation for the fifth (5th) Lease Year and for
each Adjustment Date thereafter the immediately preceding Adjustment Date (the
“Base Index”). Landlord shall, within a reasonable time after obtaining the
appropriate data necessary for computing such adjustment, give Tenant notice of
any adjustment to the Minimum Monthly Rent. Prior to delivery of any such notice
of adjustment, Tenant shall continue paying Minimum Monthly Rent at the rate in
effect for the prior period. Within ten (10) days after receipt of the notice of
adjustment, Tenant shall pay to Landlord the cumulative amount of any increased
Minimum Monthly Rent from the Adjustment Date to the date of receipt of the
notice of adjustment; and
     B. In addition to Minimum Annual Rent, Tenant shall pay Landlord the sum of
the respective percentages of Tenant’s “Gross Sales,” as defined herein, for
each Lease Year based upon the following schedule:

      Gross Sales   Percentage
$17,000,000.00 — $19,000,000.00
  ***%
$19,000,001.00 — $21,000,000.00
  ***%
$21,000,001.00 — $23,000,000.00
  ***%
$23,000,001.00 — $25,000,000.00
  ***%
$25,000,001.00 — $27,000,000.00
  ***%
$27,000,001.00 — $29,000,000.00
  ***%
$29,000,001.00 — $31,000,000.00
  ***%
$31,000,001.00 — $33,000,000.00
  ***%
$33,000,001.00 — $35,000,000.00
  ***%
$35,000,001.00 — $37,000,000.00
  ***%,
$37,000,001.00 — $39,000,000.00
  ***%
$39,000,001.00 — $41,000,000.00
  ***%
$41,000,001.00 — $43,000,000.00
  ***%
$43,000,001.00 — $45,000,000.00
  ***%
$45,000,001.00 — $47,000,000.00
  ***%
$47,000,001.00 — $49,000,000.00
  ***%
$49,000,001.00 — $51,000,000.00
  ***%
Greater than $51,000,001.00
  ***%

13



--------------------------------------------------------------------------------



 



This amount shall be payable at the times, in the manner, and under the terms,
set forth in Section 4.3 of this Lease (hereinafter called “Percentage Rent”).
Section 4.2. Miscellaneous Rent Provisions.
     Any rent or other amounts to be paid by Tenant which are not paid by the
fifth (5th) day after the date when due shall bear interest as of the first day
of the month on which any sum is due and owing at a rate equal to two percent
(2%) over the prime rate announced by Citibank, N.A., and such default interest
shall thereafter be compounded on a monthly basis. If the Bodies Exhibition
Commencement Date, the Titanic Exhibition Commencement Date and/or the King of
the World/High Tea/TBD Venue/Iceberg Bar Commencement Date is other than the
first day of a month, Tenant shall pay a prorated partial Minimum Monthly Rent
for the period prior to the first day of the next calendar month, and thereafter
Minimum Monthly Rent payments shall be made not later than the first day of each
calendar month.
Section 4.3. Percentage Rent.
     On or before the fifteenth (15th) day following the end of each calendar
month during the Lease Term (including the calendar month in which, or
concurrently with which, this Lease terminates), Tenant shall deliver to
Landlord a written statement, signed and certified on behalf of Tenant by an
accountant licensed by the State of Nevada or Tenant’s primary financial officer
to be true and correct, setting forth separately (i) the amount of Tenant’s
Gross Sales made during the preceding month, and (ii) a calculation of the
projected annualized amount of Tenant’s Gross Sales (determined by multiplying
the amount of Tenant’s Gross Sales for the prior month by twelve). If he
projected annualized amount, based on a Lease Year to date basis exceeds the
threshold amount(s) in Section 4.1(B), then Tenant shall, concurrently with the
submission of such statement, pay Landlord the proportionate amount of the
Percentage Rent due for such prior month. With respect to each calendar quarter
during a Lease Year, such statement shall also include a calculation of the
projected annualized Tenant’s Gross Sales, based on the total number of months
elapsed from the beginning of such Lease Year through the end of the calendar
month preceding the date of calculation, and the amount of Percentage Rent
payable with respect to the immediately preceding calendar quarter shall be
adjusted upward or downward, if applicable, to reflect the projected annualized
aggregate of Tenant’s Gross Sales for all prior periods during such Lease Year.
If such adjustment reflects an overpayment of Percentage Rent with respect to
the portion of the Lease Year then ended, such excess shall be credited against
the Minimum Monthly Rent and any Percentage Rent due for the next calendar
month(s) of such Lease Year. If the calculation of the Percentage Rent for the
last calendar quarter of the applicable Lease Year reflects a net overpayment of
Percentage Rent for such Lease Year, then the amount of such excess shall be
refunded to Tenant by Landlord within forty five (45) days after Landlord’s
receipt and confirmation of such statement. Landlord shall confirm the accuracy
of Tenant’s calculation of the annual rent due within such forty five (45) day
period. The authorized deductions from Percentage Rent as set forth in the Lease
shall be noncumulative and a computation of payment of the Percentage Rent shall
be made separately for each Lease Year throughout the Lease Term without regard
to Tenant’s Gross Sales, Percentage Rent or authorized deductions therefrom in
connection with any other Lease Year. By way of illustration and not by way of
limitation, attached hereto as Schedule 4.3 are examples of the method of
calculation of Percentage Rent pursuant to this Section 4.3.

14



--------------------------------------------------------------------------------



 



Section 4.4. Gross Sales Defined.
     As used in this Lease, “Gross Sales” means the aggregate cover or admission
charges for any entertainment, attraction or other facility at the Premises,
sponsorship and/or naming rights for the exhibitions presented at the Premises,
the aggregate selling price of (a) all tickets, food, beverages, products,
merchandise, goods and services sold in, upon or from the Premises and (b) all
Luxor branded or connected products, merchandise, goods or services sold
through, in, or from internet based activities and/or a catalog controlled by
Tenant or distributed in, upon or from the Premises (regardless of where or when
payment is made for such Luxor branded or connected products, merchandise or
goods or where such Luxor branded or connected products, merchandise or goods
are shipped from or delivered to) by Tenant, Tenant’s subtenants, licensees and
concessionaires, personally or from any vending or coin operated or token
operated device, whether for check, cash, on credit or otherwise excluding only
the following:
     A. Insurance proceeds of any kind received by Tenant, and all other monies
and credit received by Tenant in the settlement of claims for loss or damages of
Tenant’s food, beverages, products, merchandise, goods or services.
     B. Box office service fees and credit card processing fees and charges
payable to Landlord.
     C. Ticket broker service fees and commissions.
     D. Credit card charge backs so long as the party seeking to exclude such
charges followed all of its procedures with regard to authenticating and
processing credit card charges.
     E. An amount equal to the cash refunded or credit allowed on tickets, food,
beverages, products, merchandise or goods returned by customers and accepted by
Tenant (or Landlord under Section 8.4H), or the amount of cash refunded or
credit allowed thereon in lieu of Tenant’s acceptance thereof, but only to the
extent that the sales relating to such tickets, food, beverages, products,
merchandise, goods or services were made in, about or from the Premises. Any
credit or refund shall reduce Gross Sales for the accounting period during which
such credit or refund is made but shall not affect Gross Sales, for the period
in which the original sale was made
     F. The discounted portion of promotional coupons for admission to the
Bodies and/or Titanic Exhibit.
     G. Sales taxes, so called luxury or value added taxes, Live Entertainment
Taxes (“LET”) or similar taxes now or hereafter imposed upon the sale of
tickets, food, beverages, products, merchandise, goods or services, whether such
taxes are added separately to the selling price thereof and collected from
customers or paid by Tenant and included in the retail selling price; provided
however, that Tenant maintains adequate records of the method of calculation and
amounts of such taxes.
     H. Any discounted portion of sales of services, admissions, merchandise,
food and/or beverages pursuant to Section 8.17.

15



--------------------------------------------------------------------------------



 



     All gross income of Tenant or any other person, firm or corporation from
any operations in, at or upon the Premises, which are not specifically excluded
by this Section, shall be included in Gross Sales. All sales originating at,
upon or from the Premises shall be considered as made and completed thereon and
shall be included in Tenant’s Gross Sales even though the supplying of the goods
or services sold or delivery of the goods or services sold may be made from a
place other than the Premises. In the event Landlord permits Tenant, or Tenant
is required by this Lease, to allow Tenant’s customers to make credit purchases,
or to charge purchases to their guest room account, no deduction shall be
allowed from Gross Sales for uncollected or uncollectible credit or hotel
accounts. Each sale upon installment or credit shall be treated as a sale for
the full price in the month during which such sale is made, regardless of the
time of when or whether Tenant shall receive payment therefor.
Section 4.5. Failure To Attain Minimum Gross Sales.
     Landlord may terminate this Lease in the event that subsequent to the
initial twelve (12) month period following the Bodies Exhibition Commencement
Date, Tenant’s monthly Gross Sales are less than *** Dollars ($***) per month
(“Minimum Monthly Gross Sales”) for four (4) consecutive months, unless the
failure to meet this Minimum Monthly Gross Sales requirement is due to the
occurrence of a force majeure event as defined in Section 24.5 of this Lease. In
that event, Landlord may, upon ninety (90) days prior written notice to Tenant,
terminate this Lease without further obligation or liability. For the purpose of
determining whether Tenant has met the conditions of this Section for any month
during which the condition of Minimum Monthly Gross Sales was abated pursuant to
any other provision of this Lease, such Minimum Monthly Gross Sales amount then
in effect shall be reduced on a pro rata basis in light of the actual number of
days during such month that the abatement occurred.
     Upon each Adjustment Date, the Minimum Monthly Gross Sales shall be
adjusted upward for any changes in the Consumer Price Index in the same manner
as provided in Section 4.1A above. Landlord shall, within a reasonable time
after obtaining the appropriate data necessary for computing such adjustment,
give Tenant notice of any adjustment to the Minimum Monthly Gross Sales.
Section 4.6. Failure to Attain Required Attendance.
     Landlord and Tenant shall each have the right, but not the obligation, to
terminate this Lease if, after six (6) months from the Titanic Exhibition
Commencement Date, paid admissions for either the Titanic Exhibition or the
Bodies Exhibition average below four hundred twenty-five thousand (425,000)
tickets for any consecutive twelve (12) month period.
Section 4.7. Real Estate Taxes.
     A. Responsibility and Definition. Landlord shall pay or cause to be paid
all Real Estate Taxes (as hereinafter defined) assessed or imposed upon the
Hotel Complex. As used in this Section 4.7 the term Real Estate Taxes shall mean
and include all real estate taxes, public and governmental charges and
assessments, including all extraordinary or special assessments, or assessments
against or with respect to the Hotel Complex or any of Landlord’s personal
property now or hereafter located in the Hotel Complex, all costs, expenses and
attorney’s fees incurred by Landlord in contesting or negotiating with public

16



--------------------------------------------------------------------------------



 



authorities (Landlord having the sole authority to conduct such a contest or
enter into such negotiations) as to any of the same, but shall not include taxes
on Tenant’s operation(s) in the Premises, machinery, equipment, inventory or
other personal property or assets of Tenant, Tenant agreeing to pay, before
delinquency, all taxes upon or attributable to such excluded items without
apportionment.
     B. Newly Imposed Taxes. Tenant’s proportionate share of any newly imposed
governmental tax or charge (other than income tax) levied, assessed, or imposed
on account of the payment by Tenant or receipt by Landlord, or based in whole or
in part upon, the rents in this Lease reserved or upon the Hotel Complex or the
value thereof shall be paid by Tenant.
     C. LET. Tenant agrees that it will collect any applicable LET associated
with the sale of food, beverage, merchandise and/or goods from the Premises. LET
taxes, required reporting information and a check for the amount owed shall be
provided to Landlord’s accounting department by the tenth (10th) of the
following month. Tenant is held responsible for various monthly, quarterly and
annual audits and reporting that will be communicated as required to the Nevada
Gaming Control Board (“NGCB”) and reported to Landlord for subsequent reporting
to the NGCB. Tenant shall make all documents containing information relative to
the computation of the LET available for inspection upon prior written notice by
representatives of Landlord and/or the NGCB. This obligation shall continue
beyond the term of this Lease. Tenant shall be liable for any and all LET,
interest and penalties found to be payable in connection with the sale of
admissions, food, beverage, merchandise and/or goods from the Premises as a
result of understated taxable revenues, insufficiency of records or, if Tenant
is permitted to pay the LET directly to the NGCB, untimely payment of the LET.
If Tenant is not permitted to pay the LET directly to the NGCB, then if Tenant
has timely remitted the payment to Landlord as required in this Section 4.7 (B),
Tenant shall not be liable for the untimely payment of the LET to the NGCB or
penalties or fees. Landlord will collect any applicable LET on tickets sold by
it through its box office and remit the amount collected to the appropriate
taxing authority. Any applicable LET will be added on top of the ticket prices
and charged at the time the tickets are sold.
Section 4.8. Additional Rent.
     All amounts required or provided to be paid by Tenant under this Lease
other than Minimum Annual Rent and Percentage Rent shall be deemed additional
rent and Minimum Annual Rent, Percentage Rent and additional rent shall in all
events be deemed rent, and such amounts shall be due within thirty (30) days
after Tenant’s receipt of Landlord’s invoice for any such amounts, unless
payment within a shorter period of time is required pursuant to any other
provision of this Lease.
Section 4.9. Landlord’s Expenses.
     If Landlord pays any monies or incurs any expense to correct a breach of
this Lease by Tenant or to do anything in this Lease required to be done by
Tenant after the expiration of any applicable notice and cure period, or incurs
any expense (including, but not limited to, reasonable attorney’s fees and court
costs), as a result of Tenant’s failure to perform any of Tenant’s obligations
under this Lease, all reasonable and necessary amounts so paid or incurred
shall, on notice to Tenant,

17



--------------------------------------------------------------------------------



 



be considered additional rent payable in full by Tenant with the first Minimum
Monthly Rent installment thereafter becoming due and payable at least ten
(10) days thereafter, and may be collected as by law provided in the case of
rent.
ARTICLE V
PARKING AND COMMON AREAS AND FACILITIES
Section 5.1. Common Areas.
     All parking areas, access roads and facilities furnished, made available or
maintained by Landlord in or near the Hotel Complex, including employee parking
areas, truck ways, driveways, loading docks and areas, delivery areas,
multi-story parking facilities, package pickup stations, elevators, escalators,
pedestrian sidewalks, courts and ramps, landscaped areas, retaining walls,
stairways, lighting facilities, sanitary systems, utility lines, water
filtration and treatment facilities, those areas within and adjacent to the
Hotel Complex for ingress and egress to and from the Hotel Complex, which from
time to time may be provided by Landlord or others for the convenience, use or
benefit of the tenants of the Hotel Complex, Landlord, the occupants and
visitors of the Hotel Complex and their respective concessionaires, agents,
employees, customers, invitees and licensees, those areas, if any, upon which
temporary or permanent off-site utility systems or parking facilities serving
the Hotel Complex, may from time to time be located and other areas and
improvements provided by Landlord for the general use in common of tenants and
their customers in the Hotel Complex (all herein called “Common Areas”) shall at
all times be subject to the exclusive control and management of Landlord, and
Landlord shall have the right, from time to time, to establish, modify and
enforce reasonable rules, regulations and requirements with respect to all
Common Areas. Tenant agrees to comply with, and to cause Tenant’s employees and
contractors to comply with, all rules, regulations and requirements set forth by
Landlord, and all amendments thereto, relating to the Common Areas, Premises or
Hotel Complex.
     So long as the same does not materially and adversely affect Tenant’s
access, ingress and egress to the Premises, Landlord shall have the right from
time to time to: change or modify and add to or subtract from the sizes,
locations, shapes and arrangements of parking areas, entrances, exits, parking
aisle alignments and other Common Areas; designate parking areas for Landlord,
Landlord’s employees and tenants, and/or limit the total number of such employee
spaces; restrict parking by Tenant and Tenant’s employees to designated areas;
construct surface, sub-surface or elevated parking areas and facilities;
establish and from time to time change the level or grade of parking surfaces;
add to or subtract from the buildings in the Hotel Complex; eliminate such
access as may, from time to time, be available to the Hotel Complex; and do and
perform such other acts in and to said Common Areas as Landlord, in Landlord’s
sole and absolute discretion deems advisable for the use thereof by tenants and
their customers. Tenant further acknowledges that this Section 5.1 shall be for
the benefit of, and directly enforceable by, Landlord.
     Landlord shall provide Tenant, throughout the Lease Term and at no charge,
with ten (10) reserved parking spaces, or ten (10) spaces within a separate,
secured parking area on Hotel grounds.
     In the event that Landlord determines, in Landlord’s sole and absolute
discretion, to provide parking or transportation facilities for the Hotel
Complex, Landlord may charge a fee to users thereof and may impose and enforce
such uniform rules and regulations concerning the use thereof

18



--------------------------------------------------------------------------------



 



(including a prohibition of use by tenant’s employees) as Landlord may, in
Landlord’s sole and absolute discretion, deem desirable. Landlord shall have the
right at any and all times to utilize portions of Common Areas for promotions,
exhibits, entertainments, product and other shows, displays, the leasing of
kiosks or food and/or beverage facilities, or such other uses as may in
Landlord’s judgment tend to attract the public to benefit the Hotel Complex.
Except as specifically otherwise provided in this Lease, Landlord may do such
other acts in and to the Hotel Complex and those Common Areas located on the
Hotel Complex as in Landlord’s sole and absolute discretion may be desirable,
including, but not limited to, the conversion of portions thereof to other uses.
Section 5.2. Use of Common Areas.
     Tenant and Tenant’s business invitees, employees and customers shall have
the non-exclusive right, in common with Landlord, and all others to whom
Landlord has granted or may hereafter grant rights, to use the Common Areas for
ingress, egress and parking subject to such reasonable regulations as Landlord
or such other person may from time to time impose and the rights of Landlord set
forth above. Tenant and Tenant’s business invitees, employees and customers
shall also have a non-exclusive right to walk through the Hotel Complex in order
to gain ingress to and egress from the Premises. Tenant shall pay Landlord, upon
demand, Twenty Dollars ($20.00) for each day on which a car of Tenant, a
concessionaire, employee or agent of Tenant is parked outside any area
designated by Landlord for employee parking. Tenant authorizes Landlord to cause
any such car to be fitted with a “boot” device or towed from such undesignated
area and Tenant shall reimburse Landlord for the cost thereof upon demand, and
otherwise indemnify and hold Landlord harmless with respect thereto. Tenant
shall abide by all rules and regulations promulgated by Landlord regarding the
Premises and communicated in writing to Tenant, and use its commercially
reasonable efforts to cause Tenant’s concessionaires, officers, employees,
agents, customers and invitees to abide thereby. Landlord may at any time close
temporarily any Common Areas to make repairs or changes, prevent the acquisition
of public rights therein, discourage non-customer parking, or for other
reasonable purposes, and Landlord shall in all such cases (except in the event
of an emergency) attempt to provide Tenant with prior notice of each such
closure. If requested by Landlord, Tenant shall furnish Landlord license numbers
and descriptions of cars used by Tenant and Tenant’s concessionaires, officers
and employees. Tenant shall not interfere with Landlord’s or other permitted
users’ rights to use any part of the Common Areas.
ARTICLE VI
MAINTENANCE OF COMMON AREAS
AND
COMMON AREA MAINTENANCE CHARGE
     Landlord will at all times during the Lease Term operate, manage, clean,
maintain and repair, and provide security for, or cause to be operated, managed,
cleaned, maintained and repaired, and security provided for, all the Common
Areas including, but not limited to, all parking facilities. In addition to the
Minimum Monthly Rent and Percentage Rent provided for herein, Tenant shall pay
to Landlord in advance on the first day of each month during the Lease Term a
Common Area maintenance charge in the amount of Forty-Eight Thousand Dollars
($48,000.00) per month (the “Monthly Common Area Maintenance Charge”) as
Tenant’s proportionate share of the costs incurred by Landlord to operate,
manage, maintain and repair the Common Areas. Notwithstanding the foregoing, the
Monthly Common Area Maintenance Charge shall be pro-rated on a square foot

19



--------------------------------------------------------------------------------



 



basis for such portion of the Premises which is open for business on each such
day prior to the King of the World/High Tea/TBD Venue/Iceberg Bar Commencement
Date. However, there shall be no further pro-ration or reduction of the Monthly
Common Area Maintenance Charge from and after the King of the World/High Tea/TBD
Venue/Iceberg Bar Commencement Date regardless of whether any portion of the
Premises is not then open for business. Upon each Adjustment Date, the Monthly
Common Area Maintenance Charge shall be adjusted upward for any changes in the
Consumer Price Index in the same manner as provided in Section 4.1A above.
Landlord shall, within a reasonable time after obtaining the appropriate data
necessary for computing such adjustment, give Tenant notice of any adjustment to
the Monthly Common Area Maintenance Charge.
ARTICLE VII
UTILITIES AND SERVICES
Section 7.1. Utilities.
     Tenant shall not install any equipment at the Premises or the Hotel Complex
which can exceed the capacity of any utility facilities currently serving, or
intended or available to serve, the Premises and if any equipment installed by
Tenant, or if Tenant’s utility demands for the Premises, require additional
utility facilities and/or the relocation or resizing of the existing facilities,
the same shall be installed, relocated or resized, as applicable, at Tenant’s
expense and in compliance with all code requirements and plans and
specifications which must be approved of in advance and in writing by Landlord.
Except as expressly provided otherwise in Section 7.2 of this Lease, Tenant
shall be solely responsible for and promptly pay all charges for the
installation of separate water, gas and electric meters, wiring for telephone
service beyond one phone line with local dial tone which shall be provided by
Landlord, and the connection and use of sewer, gas, electricity, water,
telecommunications and all other utility services relative to the Premises.
Landlord will, at Tenant’s expense, install electric, gas and water meters on
the Premises. Tenant agrees to directly and promptly, but in any event before
the date due, pay the utilities providing the electrical, gas, sewer, water,
cable or telecommunications service for such services. Landlord may make
additional services including, but not limited to, pest control and cleaning and
security available to the Premises and, in such event, Tenant shall utilize such
services, at Tenant’s expense, so long as the cost thereof is commercially
reasonable.
Section 7.2. Air Conditioning of Premises.
     Landlord, at Landlord’s cost, shall provide Tenant with heating and air
conditioning (“HVAC”) stubbed to the exterior demising perimeter of the Premises
with the systems and in the capacities existing as of the date hereof, and
Tenant, at Tenant’s cost, shall be responsible for the installation,
maintenance, repair and replacement of the ductwork, controls and other
facilities and systems for distribution of HVAC within the Premises. If
sufficient HVAC capacity does not currently exist at the Hotel Complex to
provide sufficient HVAC for the Premises based upon Tenant’s use thereof, any
additional facilities and/or the relocation or resizing of existing facilities
required to provide sufficient HVAC for the Premises shall be installed,
relocated or resized, as applicable, at Tenant’s expense and in compliance with
all code requirements and plans and specifications which must be approved of in
advance and in writing by Landlord. Tenant acknowledges that because of the
nature of the Premises, Tenant might not have access to the

20



--------------------------------------------------------------------------------



 



external controls for HVAC serving the Premises and shall not attempt to make
any changes to such controls located outside the Premises unless otherwise
approved by Landlord.
Section 7.3. Utility Interruption.
     Landlord shall not be liable to Tenant in damages if any utilities or
services, whether or not furnished by Landlord hereunder, are interrupted or
terminated because of repair, installation of improvements, or any cause beyond
Landlord’s reasonable control, nor shall any such termination relieve Tenant of
any of Tenant’s obligations under this Lease. Tenant shall operate the Premises
in such a way as shall not waste fuel, energy or natural resources.
ARTICLE VIII
CONDUCT OF BUSINESS BY TENANT
Section 8.1. Use of Premises.
     The Premises shall be occupied and used by Tenant solely for the purpose of
conducting in the space outlined in Section 2.1 the following type of
businesses:

  1   Bodies Exhibition and Retail (786 sq. ft.) — First class museum quality
presentation of at least thirteen (13) preserved full human bodies dissected to
display bodily systems and a combined total of over two hundred (200) other
specimens which are either partial bodies or organs. All preserved human bodies,
partial bodies and organs shall be obtained from legitimate and highly reputable
sources and Tenant shall be in full compliance with all laws applicable to
exhibitions of preserved human bodies.     2   Titanic Exhibition and Retail
(906 sq. ft.)— First class museum quality presentation of artifacts from the
Titanic.     3   Photographic Effect (“King of the World”)     4   High Tea Area
— Serving High Tea in a Titanic-themed area.     5   TBD Venue.     6   Iceberg
Bar — Serving alcohol and quick service food (including chilled seafood dishes).
Iceberg will project a lively atmosphere including the use of ice in several
creative ways.

     The General Manager for the Premises shall be acceptable to and approved by
Landlord, exercising its reasonable discretion. Nick Havens, the initial General
Manager of the Premises, is hereby approved by Landlord. The type of food and
beverages to be sold, “Approved Merchandise” (as hereinafter defined), pricing,
the names under which each space in the Premises is operated (each a “Required
Trade Name” and collectively the “Required Trade Names”) are all subject to the
prior written approval of Landlord, such approval not to be unreasonably
withheld or delayed. Tenant shall not use or permit or suffer the use of the
Premises for any other business or purpose or purposes whatsoever, without
Landlord’s written consent therefore first had and obtained. Without limiting

21



--------------------------------------------------------------------------------



 



the foregoing, Tenant shall not have a dance floor or area for dancing within
the Premises, authorize or allow any other person or entity to conduct, any
gaming activities at the Premises or offer any form of live entertainment at the
Premises. Tenant shall not be permitted to offer the types of cuisine listed in
Exhibit “I”. For the purposes of this Lease, the term “Approved Merchandise”
shall be deemed to be those specific items approved in writing by the Landlord
within the categories and restrictions provided for on Exhibit “J” attached
hereto, and other items subsequently approved in writing by Landlord exercising
sole and absolute discretion. Tenant shall not offer for sale, or sell, any
product other than the Approved Merchandise without the prior written consent of
Landlord (which consent Landlord may withhold in Landlord’s sole and absolute
discretion). Tenant’s employee uniforms, and any modifications thereto, shall at
all times be subject to the prior written approval of Landlord, such approval
not to be unreasonably withheld or delayed. The design, theme and content of the
Premises, and any modifications or changes thereto, shall be subject to the
prior written approval of Landlord, exercising sole and absolute discretion.
Landlord hereby covenants and agrees that, so long as Tenant is not in default
hereunder, Tenant shall have the exclusive right to operate an ice themed bar
within the footprint of the pyramid building portion of the Hotel Complex.
Landlord shall not and will cause Landlord’s Affiliates which operate
hotel/casino properties in Las Vegas to not permit, so long as Tenant is not in
default hereunder, the public exhibition of Titanic artifacts or human bodies
which have been plasticized or preserved in a similar manner for purposes of
demonstrating bodily systems by a party other than Tenant within Landlord’s and
Landlord’s Affiliates properties in Las Vegas. Except as provided above, this
Lease does not grant any exclusive use rights to Tenant nor in any event shall
this Lease grant any exclusive use rights with respect to the Hotel Complex or
with respect to any services, merchandise or goods currently or in the future
sold at or from the Premises. Notwithstanding anything to the contrary contained
herein, Tenant may not, without the prior written consent of Landlord, which
consent Landlord may withhold in Landlord’s sole and absolute discretion, offer
for sale, or sell, from or at the Premises any merchandise, goods or other items
which (a) contain the Luxor Hotel and Casino or similar or related logos,
(b) are merchandise themes related to (i) Las Vegas without being used in
conjunction with Titanic and/or Bodies branded merchandise, (ii) the Luxor Hotel
and Casino or (iii) entertainment (other than that being presented at the
Premises) being held at the Hotel Complex or other Hotel Complex special events
during the dates the entertainer or special event is occurring.
Section 8.2. Prompt Occupancy and Use.
     Tenant will occupy the Bodies Exhibition upon the Bodies Exhibition
Commencement Date and the Titanic Exhibition upon the Titanic Exhibition
Commencement Date and the King of the World/High Tea/TBD Venue/Iceberg Bar upon
the King of the World/High Tea/TBD Venue/Iceberg Bar Commencement Date and
thereafter conduct the businesses permitted under Section 8.1 hereof on such
days, and during such hours, as are required in Section 8.3 of this Lease with a
full staff and full stock of merchandise and goods, using only such minor
portions of the Premises for storage and office purposes as are reasonably
required. The parties agree that Landlord has relied upon Tenant’s occupancy and
operation in accordance with the foregoing provisions. Because of the difficulty
or impossibility of determining Landlord’s damages which would result from
Tenant’s violation of such provisions including, but not limited to, damages
from loss of Percentage Rent from Tenant and other tenants, and diminished
salability, leaseability, mortgageability or economic value of the Hotel
Complex, Landlord shall be entitled to liquidated damages if Landlord elects to
pursue such remedy. Therefore, for any day that Tenant does not comply in all
material respects with the provisions of this Section 8.2 and Section 8.3, the
Minimum Monthly Rent, prorated on a daily and square foot (if

22



--------------------------------------------------------------------------------



 



less than all of the Premises are effected) basis, shall be increased during
such day by fifty percent (50%), such increased sum representing the damages,
which the parties agree Landlord will suffer by Tenant’s noncompliance. In
addition to all other remedies, Landlord shall have the right to obtain specific
performance by Tenant upon Tenant’s failure to comply with the provisions of
this Section.
     Section 8.3. Conduct of Business and Cover Charge.
     Tenant’s business at the Premises shall at all times be conducted under the
Required Trade Names. Subject to the provisions of this Section, the minimum
hours of operation (the “Minimum Hours of Operation”) for the following spaces
shall be as follows:
Bodies Exhibition: from 10:00 a.m. until 10:00 p.m.
Titanic Exhibition: from 10:00 a.m. until 10:00 p.m.
Photographic Effect: from 10:00 a.m. until 10:00 p.m.
Retail Shops: from 10:00 a.m. until 10:00 p.m.
High Tea Room: from 4:00 p.m. until 6:00 p.m.
TBD Venue: from TBD until TBD.
Iceberg Bar: from 10:30 a.m. until 3:00 a.m.
     Tenant will not remain open additional hours or reduce Tenant’s hours of
operation without obtaining Landlord’s advance written approval and such
approval shall be at Landlord’s sole and absolute discretion. Notwithstanding
the foregoing, Landlord reserves the right, upon at least thirty (30) days prior
written notice, to require Tenant to open the Premises late, keep the Premises
closed, or close the Premises early, or any portion thereof, on U.S. and/or
State of Nevada designated holidays, days upon which special events are being
held at the Hotel Complex or at any other time when, in Landlord’s sole judgment
such action is necessary to protect guests or patrons of the Hotel Complex,
Landlord’s employees or Tenant’s employees, and/or the property of Landlord or
Tenant. Tenant hereby agrees to abide by such requirements so long as similar
requirements are placed upon similarly situated tenants within the Hotel
Complex. Minimum Monthly Rent, Minimum Gross Sales and attendance minimums
required by Section 4.6 shall be equitably adjusted if any such changed hours of
operation are required by Landlord.
     Unless permitted by applicable law, no one under the age of twenty-one
(21) may be admitted to any bar or lounge area. Tenant shall not materially
restrict the use of the Premises by guests or patrons of the Hotel Complex nor
conduct any private parties therein without the prior written consent of
Landlord, which consent shall be granted or withheld at Landlord’s sole and
absolute discretion. Without limiting the foregoing or anything to the contrary
contained herein, all details of any special event which Tenant desires to hold
on the Premises shall be subject to the prior written consent of Landlord.
     Each and every aspect of Tenant’s queue/staging line(s) for the Premises
including, but not limited to, the location(s) and operation thereof, and any
changes thereto, are subject to the prior

23



--------------------------------------------------------------------------------



 



written approval of Landlord — as such approval may be modified, withdrawn
and/or reissued by Landlord from time-to-time as determined by Landlord to be
necessary in light of the operation of the Hotel Complex, in Landlord’s sole and
absolute discretion.
     Notwithstanding anything to the contrary contained herein, Tenant shall not
be subject to penalty or deemed in default hereunder if Tenant fails to open or
if Tenant at any time fails to operate within the entirety of the Premises due
to events of force majeure (as defined in Section 24.5), or during any periods
of repairs or alteration which can not be commenced and completed during the
hours in which Tenant is normally closed. In such events, Tenant shall be
permitted to close or partially close on an “as needed basis” to make whatever
repairs or alterations are necessary to maintain the first class facilities that
exist at the date of opening. Tenant shall use reasonable efforts to commence
any and all such work so as to minimize any closure. Except in cases of
emergency repairs, Tenant shall provide Landlord with not less than five
(5) days prior notice of Tenant’s intention to close and reasons therefore.
Tenant shall be permitted to close five (5) days per Lease Year for taking of
inventory and minor refurbishment.
     Landlord will provide a box office system, box office labor, internet
booking engine and phone ticket sales. Landlord shall also provide a broker
sales liaison. Tenant shall have the right to negotiate ticket broker deals but
such deals are subject to Landlord’s approval not to be unreasonably withheld.
Those brokers will report sales and follow other Luxor box office procedures.
Except for tickets sold by brokers directly employed by Tenant, tickets for the
Bodies Exhibition and Titanic Exhibition shall be sold exclusively through
Landlord’s box office. Landlord will be entitled to charge a box office service
fee on each ticket sold by it in the amount of ten percent (10%) of the ticket
price not including taxes, One Dollar ($1.00) for tickets sold by 1/2 price
brokers and Two and 50/100 Dollars ($2.50) for tickets sold by any other broker
. Landlord and Tenant must agree to any increase in box office service fees. Box
office service fees payable to Landlord will be added to the face price of the
ticket. Landlord shall retain and Tenant shall have no interest in the box
office service fee. Average ticket prices for the Bodies Exhibition and the
Titanic Exhibition will initially be Twenty Dollars ($20.00). Landlord shall
remit all net box office proceeds (ticket proceeds less taxes, box office
service fees, credit card processing fees, credit card charge backs, ticket
refunds and ticket broker fees and charges) to Tenant on a weekly basis.
Landlord shall collect and remit to the appropriate recipient all applicable
taxes (including LET) with respect to all tickets sold through its box office.
     In the event that Landlord fails to transfer net box office funds due to
Tenant under this Section 8.3 by 5:00 pm PST on the day following the end of
each week, Landlord shall pay Tenant a late fee of One Thousand and No/100
Dollars ($1,000.00) per day, in addition to the amount due, until the amount due
is paid in full. Additionally, Landlord shall pay interest on any past due
amounts at the rate set forth in Section 4.7.
Section 8.4. Operation by Tenant.
     A. Tenant covenants and agrees that it will: not place or maintain any
merchandise, goods, vending machines or other articles in any vestibule or entry
of the Premises or outside the Premises, not permit any gaming or gaming devices
in the Premises; store garbage, trash, rubbish and other refuse in rat-proof and
insect-proof containers inside the Premises, and remove the same frequently and
regularly and, if directed by Landlord, by

24



--------------------------------------------------------------------------------



 



such means and methods and at such times and intervals as are designated by
Landlord, all at Tenant’s expense; not permit any sound system audible, or
objectionable advertising medium visible, outside the Premises; keep all
mechanical equipment free of vibration and noise and in good working order and
condition; not commit or permit waste or a nuisance upon the Premises; not
permit or cause odors to emanate or be dispelled from the Premises; not solicit
business in the Common Areas; not distribute advertising matter to, in or upon
any Common Areas; not permit the loading or unloading or the parking or standing
of delivery vehicles outside any area designated therefor, nor permit any use of
vehicles which will interfere with the use of any Common Areas; comply with all
laws, recommendations, ordinances, rules and regulations of governmental,
public, private and other authorities and agencies, including those with
authority over insurance rates, with respect to the use or occupancy of the
Premises, and including but not limited to OSHA and ADA; light the show windows
of the Premises and all signs each night of the year; not permit any noxious,
toxic or corrosive fuel or gas, dust, dirt or fly ash on the Premises; not place
a load on any floor in the Hotel Complex which exceeds the floor load per square
foot which such floor was designed to carry. Notwithstanding the foregoing,
Tenant shall obtain Landlord’s advance written consent, which consent shall be
at Landlord’s sole and absolute discretion as to the presentation, audio, volume
and content of all visual displays and projections shown on the exterior walls
of the Premises.
     B. Tenant acknowledges that Landlord’s security department and security
officers are not responsible for providing security services in the Premises and
that all such responsibility is the obligation of Tenant. In no event shall
Landlord be liable to Tenant or any third-party for the security department’s
failure to respond to a request for aid or assistance by Tenant.
     C. Tenant, in the conduct of Tenant’s business, will maintain price
schedules competitive with prices for similar products and services as charged
by similar businesses, if any, in other first class resort hotels on the “Strip”
in the Las Vegas, Nevada area.
     D. Tenant’s method of conducting Tenant’s business in the Premises shall at
all times be in keeping with and not inconsistent with or detrimental to the
operation by Landlord of an exclusive, first-class resort hotel facility.
Landlord reserves the right to disapprove any item of merchandise or goods which
it deems to be inappropriate, offensive or contrary to the intended use of the
Premises and Tenant shall remove such item from the Premises upon Landlord’s
written notice. If any criminal and/or civil action or proceeding is initiated
by any law enforcement agency or authority, including an attorney general,
against Tenant or any of its subsidiaries, Affiliates and/or related entities
related to the Bodies Exhibition, any such action or proceeding shall constitute
good cause for Landlord to terminate Tenant’s right to present the Bodies
Exhibition at the Premises. Any such action by Landlord shall not affect
Tenant’s obligation to pay Minimum Monthly Rent and other charges due under this
Lease. Tenant shall have the option to propose alternative uses of the space but
any new use shall be subject to Landlord’s prior written approval exercising
sole and absolute discretion. Landlord shall also be permitted to terminate
Tenant’s right to present the Bodies Exhibition in the Premises if Landlord
determines, in its reasonable discretion, that the Bodies Exhibition negatively
impacts the Hotel Complex and/or Landlord’s reputation, good will, and/or image.
Any such action by Landlord shall be

25



--------------------------------------------------------------------------------



 



deemed for good cause and shall not affect Tenant’s obligation to pay Minimum
Monthly Rent and other charges due under this Lease. Tenant shall have the
option to propose alternative uses of the space but any new use shall be subject
to Landlord’s prior written approval exercising sole and absolute discretion. If
Tenant’s right to present the Bodies Exhibition has been terminated by Landlord
under this subsection and the parties have not agreed to a new use within six
(6) months, Tenant shall pay additional Minimum Monthly Rent equal to fifty
percent (50%) of the then current Minimum Monthly Rent for the Premises until
such time as a new use is agreed to, if ever.
     E. In the event that Tenant maintains a “No Refund” policy or a “No Return
— Exchanges Only” policy on admissions, merchandise and/or goods, Tenant shall
post a sign at each register to inform customers of such policy.
     F. Tenant hereby acknowledges that the Clark County Health District
(“Health District”) inspects food establishments located in Clark County, Nevada
for the purpose of noting violations (each a “Violation”) of the Health
District’s codes, standards and/or rules relative to the sanitary operation of
food establishments. As a result of such inspections, the Health District issues
ratings of A (with A being the highest — food establishments with the least
Violations), B, C, D and F (with F being the lowest) (each a “Rating”). Landlord
and Tenant hereby agree that tenants located in first class resort/hotel
facilities must meet all of the Health District’s codes, standards and/or rules
and operate in the safest, most sanitary way possible. As a result, Landlord and
Tenant hereby agree that an A Rating is required for the Premises, or any
portion thereof, to be operating in accordance with the operation of a first
class resort/hotel facility. Therefore, if Tenant’s Rating relative to the
Premises, or any portion thereof, is downgraded below an A, and without limiting
any other provision of this Lease, the following shall apply:
     (i) If Tenant’s Rating for the Premises is downgraded to a B, Tenant shall
have three (3) business days from the time of such downgrading to correct each
Violation (or such shorter or longer period of time as required by the Health
District to correct such violation) and request the Health District to
re-inspect the Premises. Such request shall be addressed to the Health District
and shall be in writing, and Tenant shall forthwith provide a copy of such
request to Landlord. If the Health District reinspects the Premises but,
following such reinspection, does not reinstate Tenant’s A Rating, Tenant shall
be deemed to have caused a material breach of, and to be in default under, this
Lease. In that event, Tenant shall have an additional three (3) business days to
correct each Violation and if Tenant fails to correct each Violation to the
satisfaction of Landlord and within such three (3) business days period,
Landlord may, in Landlord’s sole and absolute discretion, terminate this Lease.
     (ii) If Tenant’s Rating for the Premises is at any time downgraded to a C
or lower, Tenant shall have three (3) business days from the time of such
downgrading to correct each Violation (or such shorter or longer period of time
as required by the Health District to correct such violation) to the
satisfaction of Landlord and request the Health District to reinspect the
Premises. Such request shall be addressed to the Health District and shall be in
writing, and Tenant shall forthwith

26



--------------------------------------------------------------------------------



 



provide a copy of such request to Landlord. If the Health District reinspects
the Premises but, following such reinspection, does not reinstate Tenant’s A
Rating, or if Tenant fails to correct each Violation to the satisfaction of
Landlord, Tenant shall be deemed to have caused a material breach of, and to be
in default under, this Lease. In that event, Tenant shall have an additional
three (3) business days to correct each Violation and if Tenant fails to correct
each Violation to the satisfaction of Landlord and within such three
(3) business days period, Landlord may, in Landlord’s sole and absolute
discretion, terminate this Lease.
     (iii) Notwithstanding subparagraphs (i) and (ii) above, If Tenant’s Rating
for the Premises is downgraded to a B or lower more than three (3) times during
any consecutive eighteen (18) month period (whether or not Tenant’s Rating is in
any such case reinstated to an A but excluding any downgrade which is later
rescinded by the Health District as opposed to the reinstatement of an A
rating), Tenant shall be deemed to have caused a material breach of, and to be
in default under, this Lease. In that event, Landlord may, in Landlord’s sole
and absolute discretion, terminate this Lease pursuant to Article XVII of this
Lease.
Without limiting the foregoing or any other provision of this Lease, Landlord
reserves the right to enter the Premises at any time, without notice and at
Tenant’s sole cost and expense to cure a Violation which creates, in Landlord’s
reasonable judgment, an immediate risk of injury or illness to guests and/or
patrons of the Hotel Complex. Tenant shall promptly notify Landlord in writing
each time that Tenant’s Premises is inspected by the Health District and Tenant
shall forthwith provide to Landlord copies of any and all correspondence,
Violations, citations, documents or other information received from, sent to, or
in connection with, the Health District and the Premises.
     G. Tenant shall forthwith notify Landlord in writing each time that the
Premises is inspected by, or Tenant receives a citation, notice of violation or
citation, or inquiry, from the Nevada Industrial Relations Division or the
United States Department of Occupational Safety and Health (each an “OSHA
Enforcement Agency”) or any other regulatory body. In addition, Tenant shall
forthwith provide to Landlord copies of any and all correspondence, violations,
citations, documents or other information received from, sent to, or in
connection with, the Premises and an OSHA Enforcement Agency. In the event
Tenant is cited or notified by an OSHA Enforcement Agency of a violation of any
law, recommendation, ordinance, rule, regulation or requirement enforced by an
OSHA Enforcement Agency including, but not limited to, the Occupational Safety
and Health Act, and without limiting any other provision of this Lease, Tenant
shall promptly (but in no event later than the time allowed by the OSHA
Enforcement Agency ) respond to the citation or violation in writing addressed
to the OSHA Enforcement Agency (a copy of which Tenant shall at the same time
provide to Landlord) and correct the violation(s) in question to the
satisfaction of the OSHA Enforcement Agency and Landlord. All notices,
documentation and information to be provided by Tenant to Landlord pursuant to
this subsection shall be sent to the Luxor Hotel and Casino, Safety Department,
3900 Las Vegas Boulevard South, Las Vegas, Nevada 89119.

27



--------------------------------------------------------------------------------



 



     H. Notwithstanding the foregoing or anything to the contrary contained
herein, in the event a dispute shall arise between Tenant and any of Tenant’s
customers concerning the acceptability of Tenant’s services, merchandise or
goods which results in a customer demanding a refund from Landlord, Landlord may
in good faith and in the exercise of a reasonable business judgment make such
refund or rebate to avoid embarrassment to the Hotel Complex and to retain the
goodwill of Tenant’s customers. In such case, Tenant will forthwith reimburse
Landlord in the amount of such refund or rebate.
     I. Tenant may not store, use or operate any equipment at the Hotel Complex
which interferes with the operation of any other equipment at the Hotel Complex
by any other tenant, licensee, contractor or subcontractor.
Section 8.5. Sponsorships.
     A. Tenant acknowledges that from time to time Landlord may agree to utilize
certain designated brands of beverage items on a company-wide basis, (e.g.
Landlord may contract with a selected supplier of carbonated beverages to
utilize such supplier’s brands). Upon receipt of a notice specifying the terms
of such sponsorship arrangement, Tenant agrees to comply therewith. A list of
Pepsi-Co. products and Anheuser Busch products (offer core brands) are attached
hereto as Exhibit “C”.
     B. Tenant acknowledges that Landlord has entered into, or may in the future
enter into, other product, service, sponsorship or marketing agreements with
third parties, which may require that only certain products be offered for sale
or used within the Hotel Complex, including the Premises. Tenant agrees that
upon reasonable notice from Landlord, it will abide by the terms and conditions
of such agreements as they may relate to product use within the Premises.
Nothing contained herein, though, shall require Tenant to use a specific product
if Tenant does not offer any product of that type (i.e. since Tenant has no
right to sell film from the Premises, it is not obligated to purchase product
from Landlord’s film sponsor).
     C. Notwithstanding anything set forth above, Tenant may engage sponsors
which are approved by Landlord (in Landlord’s sole and absolute discretion) for
any items not then subject to a sponsorship granted by Landlord, and all
revenues associated therewith shall be included in Gross Sales for purposes of
calculating Percentage Rents. Notwithstanding the foregoing, any such
sponsorship agreement must provide for termination, and must be terminated
within thirty (30) days after notice from Landlord, if Landlord subsequently
enters into a competing sponsorship for the Hotel Complex. If prepaid
sponsorship funds are required to be refunded to any terminated sponsor, Tenant
will receive a credit against Gross Sales for all such sums actually refunded.
Section 8.6. Vending Machines.
     Except for penny press machines, Tenant shall not, without Landlord’s prior
written approval, operate or permit to be operated on the Premises any coin or
token operated vending machines or similar device for the sale or leasing to the
public of any goods, wares, merchandise,

28



--------------------------------------------------------------------------------



 



food, beverages, and/or service including, without limitation, pay telephones,
pay lockers, pay toilets, scales and amusement devices.
Section 8.7. Tenant’s Security.
     Tenant shall immediately notify Landlord, by calling Landlord’s Security
Dispatch, in the event that (a) Tenant has called for the police, fire
department and/or emergency medical technicians/paramedics to respond to the
Premises or (b) Tenant is preparing to eject someone from the Premises
(regardless of the reason). In the event of an ejection pursuant to subsection
(b) above, Tenant shall notify Landlord’s Security Dispatch of such ejection a
sufficient time before such ejection takes place to allow Landlord’s Security
Department to promptly respond and be present near the entrance of the Premises
when such person is ejected.
Section 8.8. Guest Relations.
     A. Tenant acknowledges that the Hotel Complex is a first class hotel and
that the maintenance of Landlord’s and the Hotel Complex’s reputation and the
goodwill of all of Landlord’s guests and invitees is absolutely essential to
Landlord and that any impairment thereof whatsoever will cause great damage to
Landlord. Tenant therefore covenants that it shall operate the Premises in
accordance with the highest standards of honesty, integrity, quality and
courtesy so as to maintain and enhance the reputation and goodwill of Landlord
and the Hotel Complex. Tenant shall continuously monitor the performance of each
of Tenant’s employees at the Premises to insure that such standards are
consistently maintained. Tenant therefore further agrees, as a material
inducement to Landlord, that repeated failure to maintain such standards or
repeated complaints from customers or guests which, in each case, are
communicated specifically in writing to Tenant in a timely manner, for which, in
Landlord’s reasonable judgment, Tenant has no suitable explanation, shall be
deemed a material breach by Tenant to perform conditions and covenants of this
Lease.
     B. Tenant hereby acknowledges that Landlord from time to time contracts
with a professional service industry shopping service (the “Secret Shopper”),
for the Secret Shopper to professionally shop the Hotel Complex as directed by
Landlord. Following each such shopping exercise (each a “Shopping Exercise”),
the Secret Shopper prepares a detailed report (a “Secret Shopper Report”) which
grades, on a one hundred percent (100%) scale (with 100% being the best and 0%
being the worst) (the “Secret Shopper Grade”) the service experienced by the
Secret Shopper during each Shopping Exercise in each functional area at the
Hotel Complex which was shopped. Landlord and Tenant hereby agree that the
Secret Shopper Grade for Tenant’s operations will be a valuable source of
information with regard to whether Tenant is meeting the required standards set
forth in this Lease. In that regard, and without limiting any other provision
contained in this Lease, Landlord and Tenant agree that a Secret Shopper Grade
below ninety percent (90%) (the “Minimum Secret Shopper Grade”) is not
acceptable. Tenant therefore further agrees, as a material inducement to
Landlord, that if Tenant’s Secret Shopper Grade is below ninety percent (90%)
during any two (2) consecutive Secret Shopper Shopping Exercises of the
Premises, Landlord shall give Tenant written notice of the same, including a
copy of the Secret Shopper Report or Reports that are at issue, and Tenant shall
promptly take commercially reasonable efforts to cure said default. The failure
by Tenant to substantially cure such a default within thirty (30) days

29



--------------------------------------------------------------------------------



 



written notice hereunder shall be deemed to have caused a material breach of,
and to be in default under, this Lease. Landlord shall promptly notify Tenant of
Tenant’s Secret Shopper Grade and provide Tenant with a copy of the applicable
Secret Shopper Report for each Secret Shopper Shopping Exercise of the Premises.
     C. Guests of the Hotel Complex shall be permitted to charge purchases from
Tenant to their room account through Tenant’s point-of-sale system which must,
at Tenant’s sole cost and expense, interface with the Hotel Complex’s customer
loyalty, hotel management and credit card processing system. Neither party shall
be responsible for uncollected or uncollectible charges. However, if Tenant was
paid for any amounts later charged back, Landlord shall be entitled to deduct
any such amount from any future payment due to Tenant. Tenant shall install, at
Tenant’s sole cost and expense, and use Landlord’s point-of-sale cash register
in order to record all guest charges. Tenant agrees to comply with all rules and
regulations, which Landlord may, in Landlord’s reasonable discretion, adopt from
time to time to facilitate charges to rooms and/or to minimize uncollected
charges.
     (i) Landlord shall cause to be prepared and delivered to Tenant a
bi-monthly accounting of all charges to Hotel Complex guest accounts by Tenant’s
customers and concurrently therewith shall deliver to Tenant any sums collected
with respect to such charges less two percent (2%) thereof which shall be
retained by Landlord to reimburse Landlord for Landlord’s costs of collection.
If any customer account was paid to Landlord by credit card but not in
connection with a room charge and subject to the two percent (2%) charge set
forth in the preceding sentence, Landlord shall also deduct from the amounts due
to Tenant such charges as the credit card company may assess against, or with
respect to, that customer account.
     (ii) In the event that any Hotel Complex guest pays any portion of his/her
bill but refuses to pay any charges of Tenant, Tenant agrees separately to bill
such guest and to pursue collection independent of Landlord. In the event Tenant
determines that collection efforts are necessary to collect an unpaid bill by
one of Tenant’s customers, Tenant shall inform Landlord in writing of the
identity of such customer at least five (5) days prior to the commencement of
any collection effort.
     D. Tenant acknowledges that Landlord contracts with various survey
companies to survey guests regarding their experience(s) at the Hotel Complex.
Ratings are obtained (and will be obtained for Tenant’s operations) concerning
(a) friendly service, (b) promptness of service, (c) quality of goods/services,
(d) decor and ambience and (e) intent to return on next visit. Landlord and
Tenant agree that percentage ratings will be calculated for Tenant’s operations
and will be a valuable source of information with regard to whether Tenant is
meeting the required standards set forth in this Lease. In that regard, and
without limiting any other provision contained in this Lease, Landlord and
Tenant agree that a “Strongly Agree” or “Agree” rating below ninety percent
(90%) (the “Minimum Survey Standard Percentage”) in the following categories or
such other categories as Landlord may from time to time designate (collectively
the “Survey Categories”) are not acceptable: (a) friendly service,
(b) promptness of service, and (c) quality of goods/services. Tenant therefore
further agrees, as a material inducement to Landlord, that if:

30



--------------------------------------------------------------------------------



 



     (i) the ratings for Tenant in any of the three (3) Survey Categories would
be below the Minimum Survey Standard Percentage for three (3) consecutive
computation periods, Landlord would notify Tenant in writing of the Survey
Categories that have failed during that period to meet or exceed the Minimum
Survey Standard Percentage and the actual percentage rating for the Survey
Categories in question, and provide to Tenant a complete written copy of data or
reports underlying such results; and
     (ii) the respective ratings for Tenant in the one (1) or more Survey Test
Categories referenced in Landlord’s notice to Tenant pursuant to subsection
8.8(E)(i) are not equal to, or above, the Minimum Survey Standard Percentage
during the sixty (60) day period immediately following the date of such notice,
Tenant would be deemed to have caused a material breach of, and to be in default
under, this Lease. Following Tenant’s receipt of Landlord’s notice pursuant to
subsection (i) above and upon Landlord’s receipt of Tenant’s request therefor,
Landlord would furnish Tenant with true and accurate copies of the relevant
portion(s) of each Survey used to calculate the ratings, as applicable, for the
Survey Categories, and during the computation periods, referenced in such
notice.
Section 8.9. Liquor License.
     Promptly after execution of this Lease, Tenant or any third party
concession which has been approved by Landlord exercising its sole and absolute
discretion, shall make application for a liquor license in order to be able to
provide liquor service at the Premises. If Tenant is unable to obtain a liquor
license on or before the King of the World/High Tea/TBD Venue/Iceberg Bar
Commencement Date, such failure will, at Landlord’s option, constitute an event
of default under this Lease. Should the Premises open for business prior to
Tenant’s obtaining the necessary liquor license(s), then Landlord shall have the
right utilizing Landlord’s employees (but not the obligation) to provide liquor
service to the Premises for so long as Tenant does not hold the necessary liquor
license(s) and, in that event, (a) Landlord shall be entitled to retain all
liquor revenue derived therefrom and Tenant shall have no claim or right thereto
but (b) Tenant shall be entitled to a credit against rent due and payable
hereunder only during such time as Landlord is providing such liquor service to
the Premises pursuant to this Section in an amount equal to the amount of
Percentage Rent that would have otherwise been due under this Lease solely on
such liquor service as if such liquor service had been provided by Tenant during
such time.
Section 8.10. Storage.
     Tenant shall store in the Premises only merchandise, goods and inventory,
which Tenant intends to sell at, in or from, or display at, the Premises, within
a reasonable time after receipt thereof.
Section 8.11. Painting, Decorating, Displays, Alterations.
     Tenant will not paint, decorate or change the architectural treatment of
any part of the exterior of the Premises nor any part of the interior of the
Premises visible from the exterior nor make any structural alterations,
additions or changes in the Premises without Landlord’s written approval
thereto, and will promptly remove any paint, decoration, alteration, addition or
changes

31



--------------------------------------------------------------------------------



 



applied or installed without Landlord’s approval and restore the Premises to an
acceptable condition or take such other action with respect thereto as Landlord
directs.
Section 8.12. Other Operations.
     Tenant hereby agrees that if during the Lease Term, Tenant or any entity
controlling, controlled by or under common control with Tenant (any of the
foregoing an “Affiliate”), as well as the officers and/or directors of Tenant
listed in Exhibit “F”, directly or indirectly operates, manages or has any
interest whatsoever in any other business located in Clark County, Nevada (a)
based in any material respect upon the concept, décor, theme or design of the
Premises or (b) which in any way uses a Required Trade Name (each a “Competing
Establishment”), such Competing Establishment will injure Landlord’s ability and
right to receive Percentage Rent (such ability and right being a major
consideration for this Lease). Accordingly, if Tenant, including Tenant’s
officers and/or directors listed in Exhibit “F”, directly or indirectly
operates, manages or has any such interest in any Competing Establishment,
Landlord, at its option may terminate this Lease pursuant to Article XVII of the
Lease or elect to have one hundred percent (100%) of all sales made from any
such Competing Establishment included in the computation of Gross Sales for the
purpose of determining Percentage Rent under this Lease as though said Gross
Sales had actually been made at, in or from the Premises. Tenant hereby agree
that Landlord shall have all rights of inspection of books and records with
respect to any such Competing Establishment as Landlord has with respect to the
Premises; and Tenant shall furnish to Landlord such reports with respect to
Gross Sales from such Competing Establishment as Tenant is herein required to
furnish with respect to the Premises.
Section 8.13. Emissions and Hazardous Materials.
     Tenant shall not, without the prior written consent of Landlord, cause or
permit, knowingly or unknowingly, any Hazardous Material (hereinafter defined)
to be brought or remain upon, kept, used, discharged, leaked, or emitted in or
about, or treated at the Premises or the Hotel Complex; provided however, that
Tenant may bring upon the Premises and store and use therein, commercially
reasonable amounts of materials commonly used in the day to day maintenance and
operation of the Premises (e.g., cleaning solvents, photocopier toner and the
like); provided further however, that any such handling, storage and use shall
be strictly in accordance with all environmental and other laws applicable to
the Premises and the Hotel Complex. If it becomes necessary or advisable to
remove, alter or otherwise disturb any Hazardous Materials which may exist in
the Premises as of the date hereof (including without limitation, the existing
IMAX Theatre or facilities relating thereto), Tenant, at its cost, shall comply
with the “Environmental Audit” procedures set forth below and shall be
responsible for all costs and expenses relating to any such removal, alteration
or disturbance. As used in this Lease, “Hazardous Material(s)” shall mean any
hazardous, toxic or radioactive substance, material, matter or waste which is or
becomes regulated by any federal, state or local law, ordinance, order, rule,
regulation, code or any other governmental restriction or requirement, and shall
include asbestos, petroleum products and the terms “Hazardous Substance” and
“Hazardous Waste” as defined in the Comprehensive Environmental Response,
Compensation and Liability Act, as amended 42 U.S.C. §9601 et seq. (“CERCLA”),
and the Resource Conservation and Liability Act, as amended 42 U.S.C. §9601 et
seq. (“RCRA”). To obtain Landlord’s consent, Tenant shall prepare an
“Environmental Audit” for Landlord’s review. Such Environmental Audit shall
list/contain: (1) the name(s) of each Hazardous Material and a Material Safety
Date Sheet (MSDS) as required by the Occupational Safety and Health Act; (2) the
volume proposed to be used, stored

32



--------------------------------------------------------------------------------



 



and/or treated at the Premises (monthly); (3) the purpose of such Hazardous
Material; (4) the proposed on-premises storage location(s); (5) the names) of
the proposed off-premises disposal entity; and (6) an emergency preparedness
plan in the event of a release. Additionally, the Environmental Audit shall
include copies of all required federal, state, and local permits concerning or
related to the proposed use, storage, or treatment of any Hazardous Material(s)
at the Premises. Tenant shall submit a new Environmental Audit whenever it
proposes to use, store, or treat a new Hazardous Material at the Premises or
when the volume of existing Hazardous Materials to be used, stored, or treated
at the Premises expands by ten percent (10%) during any thirty (30) day period.
If Landlord, in Landlord’s reasonable judgment, finds the Environmental Audit
acceptable, then Landlord shall deliver to Tenant Landlord’s written consent.
Notwithstanding such consent, Landlord may revoke Landlord’s consent if
(1) Tenant fails to remain in full compliance with applicable environmental
permits and/or any other requirements under any federal, state, or local law,
ordinance, order, rule, regulation, code or any other governmental restriction
or requirement (including but not limited to CERCLA and RCRA) related to
environmental safety, human health, or employee safety; (2) Tenant’s business
operations pose or potentially pose a human health risk to other tenants; or
(3) Tenant expands Tenant’s use, storage, or treatment of any Hazardous
Material(s) in a manner inconsistent with the safe operation of a hotel/casino.
Should Landlord consent in writing to Tenant using, storing or treating any
Hazardous Material(s) in or upon the Premises or the Hotel Complex, Tenant shall
strictly obey and adhere to any and all federal, state or local laws,
ordinances, orders, rules, regulations, codes or any other governmental
restrictions or requirements (including but not limited to CERCLA and RCRA)
which in any way regulate, govern or impact Tenant’s, use, storage or treatment
of said Hazardous Material(s). In addition, Tenant represents and warrants to
Landlord that (1) Tenant shall apply for and remain in compliance with any and
all federal, state or local permits required by its operations at the Premises
in regard to Hazardous Material(s); (2) Tenant shall report to any and all
applicable governmental authorities any release at the Premises of reportable
quantities of any Hazardous Material(s) as required by any and all federal,
state or local laws, ordinances, orders, rules, regulations, codes or any other
governmental restrictions or requirements; (3) Tenant, within five (5) days of
receipt, shall send to Landlord a copy of any notice, order, inspection report,
or other document issued by any governmental authority relevant to Tenant’s
compliance status at the Premises with environmental or health and safety laws;
and, (4) Tenant shall remove from the Premises all Hazardous Material(s) at the
termination of this Lease.
     In addition to, and in no way limiting, Tenant’s duties and obligations as
set forth in Section 11.6 of this Lease, should Tenant breach any of Tenant’s
duties and obligations as set forth in this Section, or if the presence of any
Hazardous Material(s) on the Premises results in contamination of the Premises,
the Hotel Complex, any land other than the Hotel Complex, the atmosphere, or any
water or waterway including groundwater, or if contamination of the Premises or
of the Hotel Complex by any Hazardous Material(s) otherwise occurs for which
Tenant is otherwise legally liable to indemnity or reimburse Landlord for
damages resulting therefrom, Tenant shall indemnify, save harmless and, at
Landlord’s option and with attorneys approved in writing by Landlord, defend
Landlord, and Landlord’s parent company, subsidiaries and affiliates, and their
respective directors, officers, employees, agents, contractors, partners and
mortgagees, if any, from any and all claims, demands, damages, expenses, fees,
costs, fines, penalties, suits, proceedings, actions, causes of action, and
losses of any and every kind and nature (including, without limitation,
diminution in value of the Premises or the Hotel Complex, damages for the loss
or restriction on use of the rentable or usable space or of any amenity of the
Premises or the Hotel Complex, damages arising from any

33



--------------------------------------------------------------------------------



 



adverse impact on marketing space in the Hotel Complex, and sums paid in
settlement of claims and for attorney’s fees, consultant fees and expert fees,
which may arise during or after the Lease Term or any extension thereof as a
result of such contamination). This includes, without limitation, costs and
expenses, incurred in connection with any investigation of site conditions or
any cleanup, remedial, removal or restoration work required by any federal,
state or local governmental agency or political subdivision because of the
presence of Hazardous Material(s) on or about the Premises or the Hotel Complex,
or because of the presence of Hazardous Material(s) anywhere else which came or
otherwise emanated from Tenant or the Premises. Without limiting the foregoing,
if the presence of any Hazardous Material(s) on or about the Premises or the
Hotel Complex caused or permitted by Tenant results in any contamination of the
Premises or the Hotel Complex, Tenant shall, at Tenant’s sole expense, promptly
take all actions and expense as are necessary to return the Premises and/or the
Hotel Complex to the condition existing prior to the introduction of any such
Hazardous Material(s) to the Premises or the Hotel Complex; provided, however,
that Landlord’s approval of such actions shall first be obtained in writing.
Section 8.14. Sales and Dignified Use.
     No public or private auction or any fire, “going out of business,”
bankruptcy or similar sales or auctions shall be conducted in or from the
Premises. The Premises shall not be used except in a dignified and ethical
manner consistent with the general high standards of the Hotel Complex and not
in a disreputable or immoral manner or in violation of any federal, state or
local laws, rules, regulations or ordinances. Further, Tenant shall not conduct
business in an obscene, lewd or pornographic manner; in any manner that would
bring disrepute to Landlord; or in violation of NRS 598.0915 or Clark County
Code Chapter 8.20.
Section 8.15. Gaming Authorities.
     If at any time (i) Tenant, or any person associated in any way with Tenant,
is denied a license, found unsuitable, or is denied or otherwise unable to
obtain any other Approval (as defined herein) with respect to the Premises, or
the Hotel Complex by the Nevada Gaming Commission or any other agency or
subdivision of the State of Nevada, or any other agency or subdivision thereof
or any other governmental body which regulates gaming (collectively “Gaming
Authorities”), is required by any Gaming Authority to apply for an Approval and
does not apply within any required time limit, as the same may be extended by
such Gaming Authority, withdraws any application for Approval other than upon a
determination by the applicable Gaming Authority that such Approval is not
required, and if the result of the foregoing has or would have an adverse effect
on Landlord or any Affiliate (as defined herein) of Landlord or does or would
materially delay obtaining any Approval; or (ii) any Gaming Authority commences
or threatens to commence any suit or proceeding against Landlord or any
Affiliate of Landlord or to terminate or deny any Approval of Landlord or any
Affiliate of Landlord as a result of Tenant or any person associated with Tenant
(all of the foregoing events described in (i) and (ii) above are collectively
referred to as a “Denial”), Landlord may terminate this Lease by written notice
to Tenant; provided, however, that if Landlord exercises Landlord’s right to
terminate this Lease pursuant to this Section solely as the result of an
association of Tenant, this Lease shall not terminate if Tenant ends such
association within ten (10) days of such notice of termination or within such
longer period of time, if any, as the Gaming Authority gives for terminating
such association. Tenant and all such persons associated with Tenant shall
promptly, and in all events within any time limit established by law, regulation
or such Gaming

34



--------------------------------------------------------------------------------



 



Authority, furnish each Gaming Authority any information requested by such
Gaming Authority and shall otherwise fully cooperate with all Gaming
Authorities. A person shall be deemed associated with Tenant if that person
directly or indirectly owns any equity interest in Tenant, any equity interest
in such person is directly or indirectly owned by Tenant, any equity interest in
such person is directly or indirectly owned by a person directly or indirectly
having any equity interest in Tenant (all of the foregoing are hereinafter
referred to as “Tenant Affiliates”), such person is employed by Tenant or a
Tenant Affiliate, is an officer, director or agent of Tenant or a Tenant
Affiliate, has any contractual relationship with Tenant or a Tenant Affiliate,
furnishes services or property to Tenant or a Tenant Affiliate, or has the power
to exercise a significant influence over Tenant or a Tenant Affiliate. Tenant
represents to Landlord that neither Tenant, nor, to the best of Tenant’s
knowledge, any person associated with Tenant is unwilling to file all necessary
applications to obtain whatever Approvals may be required of such persons in
connection with this Lease. To the best of Tenant’s knowledge, neither Tenant
nor any person associated with Tenant has ever engaged in any conduct or
practices, which any of the foregoing persons should reasonably believe would
cause such person or entity to be denied any Approval. The term “Affiliate” of
any specified person means any other person directly or indirectly controlling
or controlled by or under direct or indirect common control with such specified
person or any officer, director, trustee or general partner of either of such
persons. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of such person, whether through the ownership of voting securities
or by agreement or otherwise. “Approval” means any license, finding of
suitability or any other approval or permit by or from the Gaming Authorities.
Section 8.16. Tenant’s Employees/Collective Bargaining Agreements.
     A. Tenant shall staff the Premises with such number of Tenant’s employees
as are reasonably required for the proper and efficient operation thereof.
Tenant shall interview and give due consideration for employment to any Luxor
employees that were employed in the IMAX Theatre, Arcade, Tut Museum, Tut Retail
and/or IMAX Ridefilm. Notwithstanding the foregoing, though, Tenant may not, at
any time, hire any of Landlord’s employees without Landlord’s prior written
approval.
     Tenant shall, at Tenant’s cost, adopt for Tenant’s employees working at the
Hotel Complex Landlord’s tenant employment drug testing program as it may change
from time to time, a current copy of which is attached hereto as Exhibit “D”.
Landlord shall provide to Tenant in writing any amendments thereto. Tenant’s
failure to follow such drug testing program shall constitute a default subject
to Section 17.1. Landlord may audit Tenant’s records regarding such program at
any reasonable time during the Lease Term to assure that Tenant is complying,
and/or has complied, with such program. Each of Tenant’s employees working at
the Premises shall, at Tenant’s reasonable expense, attend an orientation
program conducted by Landlord from time to time intended to educate tenant
employees about the Hotel Complex. Furthermore, Tenant shall, at Tenant’s cost,
conduct an employment eligibility (1-9 process) and a background security check
on each of Tenant’s prospective employees, and take what it deems to be
appropriate action based upon the results of each such employment eligibility
and background security check. The background security check shall, at a
minimum, include a background inquiry performed by the Las Vegas Metropolitan
Police Department. Tenant’s failure to perform such employment eligibility and
background security

35



--------------------------------------------------------------------------------



 



checks shall constitute a default subject to Section 17.1. Landlord may audit
Tenant’s records regarding such employment eligibility and background security
checks at any reasonable time during the Lease Term to assure that Tenant is
complying with such requirement. In addition, Tenant’s on-site managers and
other employees responsible for the day-to-day operation of Tenant’s businesses
located at the Premises must submit to, and pass to the satisfaction of
Landlord’s parent company, background checks conducted by the Corporate Security
Department of Landlord’s parent company.
     Tenant hereby acknowledges and agrees that certain of Tenant’s employees
working in Tenant’s businesses located at the Premises must be, and/or might be
required to be, represented by the (a) Culinary Workers Union Local 776,
(b) Bartenders Union Local 165, (c) International Alliance of Theatrical Stage
Employees, Moving Picture Technicians, Artists and Allied Crafts of the United
States and Canada, Local 720, (d) International Union of Operating Engineers,
Local 501, AFL-CIO, (e) Professional, Clerical and Miscellaneous Employees,
Teamsters Local Union No. 995, (f) United Brotherhood of Carpenters and Joiners
of America, Southern California- Nevada Regional Council of Carpenters and It’s
Affiliated Local Union #1780, and/or (g) International Union of Painters &
Allied Trades, Local Union No. 159, AFL-CIO, as applicable. Tenant hereby
acknowledges that Landlord is a signatory to collective bargaining agreements
(collectively “Landlord’s Collective Bargaining Agreements”) with each of the
foregoing entities relative to the Hotel Complex. Tenant hereby covenants and
agrees that Tenant shall at all times comply with, adopt the applicable terms
and conditions of, and, if required by the terms thereof, take and accept an
assignment of and/or become a signatory to; as they relate to Tenant’s operation
of the Premises, all of Landlord’s Collective Bargaining Agreements. In the
event that there is a conflict between the terms and conditions of this Lease
and the terms and conditions of any of those Landlord Collective Bargaining
Agreements, the terms and conditions of those Landlord Collective Bargaining
Agreements shall prevail. Further, and in addition to any other indemnity
obligation contained herein, Tenant hereby covenants and agrees to indemnify,
defend, save, and hold Landlord, and Landlord’s parent company, subsidiaries and
affiliates, and their officers, directors, shareholders and employees, free,
clear and harmless from, and against, any and all liabilities, losses, costs,
expenses (including reasonable attorney’s fees), judgments, claims, liens,
fines, penalties, and demands of any kind whatsoever caused by, resulting from,
or in any way connected with, Tenant’s failure to comply with, adopt the
applicable terms and conditions of, and/or take and accept an assignment of,
and/or become a signatory to; as they relate to Tenant’s operation of the
Premises, any of Landlord’s Collective Bargaining Agreements. Further, and in
addition to any other indemnity obligation contained herein, Landlord hereby
covenants and agrees to indemnify, defend, save, and hold Tenant, and Tenant’s
parent company, subsidiaries and affiliates, and their officers, directors,
shareholders, members and employees, free, clear and harmless from, and against,
any and all liabilities, losses, costs, expenses (including reasonable
attorney’s fees), judgments, claims, liens, fines, penalties, and demands of any
kind whatsoever caused by, resulting from, or in any way connected with,
Landlord’s failure to comply with, adopt the applicable terms and conditions of,
and/or take and accept an assignment of, and/or become a signatory to, any of
Landlord’s Collective Bargaining Agreements.
     B. Tenant shall not cause or permit Tenant’s employees to enter upon those
areas of the Hotel Complex (other than the Premises) which are designated
“Employees Only” as the parties acknowledge that for the purpose of this
Section, “Employees” refers to the employees of Landlord and not to the
employees of Tenant. However, Tenant shall, at

36



--------------------------------------------------------------------------------



 



Landlord’s discretion, require that Tenant’s employees only enter and exit the
Hotel Complex through the Hotel Complex’s employee entrance.
     C. Subject to the provisions of sub-paragraph A of this Section 8.16, as it
applies to persons or work subject to the Landlord’s Collective Bargaining
Agreements, Tenant shall, in Tenant’s sole discretion, fix the salary rate and
provisions of employee benefits of Tenant’s employees and shall be responsible
for all such salaries, employee benefits, social security taxes, federal and
state unemployment insurance and any and all similar taxes relating to Tenant’s
employees and for workers’ compensation coverage with respect thereto pursuant
to applicable law. Tenant’s employees shall not be entitled to participate in,
or to receive, any of Landlord’s employee benefit or welfare plans, and they
shall not be deemed agents of Landlord for purposes of this Lease.
     D. Tenant’s employees shall have privileges in Landlord’s employee dining
room if Tenant has first arranged to reimburse Landlord for such privileges at
Landlord’s standard rate(s), which rate(s) may be changed by Landlord from time
to time.
Section 8.17. Complimentaries.
     A. Landlord may desire to provide designated Hotel Complex guests with
complimentary services, admissions, merchandise, food and/or beverages
(“Complimentaries”) at the Premises. From time to time Landlord and Tenant shall
develop procedures for authorization of complimentaries and for reimbursement by
Landlord of Eighty Five percent (85%) of the full retail cost thereof, and the
discount off the retail cost shall not be included in the computation of Gross
Sales. Landlord and Tenant shall also develop procedures related to the
reimbursement, and the amount thereof, as to any related gratuities. In the
event Tenant desires to provide complimentary services, admissions, merchandise,
food and/or beverages to any of Tenant’s guests in excess of One Hundred
Thousand Dollars ($100,000.00) per Lease Year and subject to adjustment upon
each Adjustment Date for any changes in the Consumer Price Index in the same
manner as provided in Section 4.1A above, Tenant shall be responsible for
payment of the full retail value thereof and the same shall be included in the
computation of Gross Sales.
Section 8.18. Entertainment Zone.
     Tenant acknowledges that the Premises is located in an entertainment zone
within a casino and that Landlord may, in Landlord’s sole and absolute
discretion, offer or provide, or allow other persons to offer or provide,
entertainment in the Hotel Complex outside the Premises.
Section 8.19. Live Animals.
     Tenant shall not without Landlord’s prior written approval keep, or permit
the keeping of, any live animals of any kind in, about or upon the Premises.

37



--------------------------------------------------------------------------------



 



Section 8.20. Marketing Package.
     Landlord agrees to provide Tenant with the signage, advertising and other
marketing rights as set forth on Exhibit “K” attached hereto. Tenant shall be
responsible for all production costs associated with such signage, advertising
and other marketing materials.
ARTICLE IX
MAINTENANCE OF PREMISES
Section 9.1. Maintenance by Landlord.
     Landlord shall keep or cause to be kept the heating, ventilation and air
conditioning stubbed to the exterior of the Premises and other parts of the
Hotel Complex, and the electrical, plumbing, life safety and security systems of
the Hotel Complex stubbed to the exterior of the Premises in good order, repair
and condition except for damage thereto due to the acts or omissions of Tenant,
Tenant’s agents, employees or invitees. Landlord shall commence required repairs
as soon as reasonably practicable after receiving written notice from Tenant
thereof. This Section 9.1 shall not apply in case of damage or destruction by
fire or other casualty or condemnation or eminent domain, in which events the
obligations of Landlord shall be controlled by Article XV and XVI. Except as
provided in this Section 9.1, Landlord shall not be obligated to make repairs,
replacements or improvements of any kind upon the Premises, or to any leasehold
improvements, equipment, merchandise, goods, stock in trade, facilities or
fixtures therein, all of which shall be Tenant’s responsibility, but Tenant
shall give Landlord prompt written notice of any accident, casualty, damage or
other similar occurrence in or to the Premises or the Common Areas of which
Tenant has knowledge.
Section 9.2. Maintenance by Tenant.
     Except as otherwise expressly provided in Section 9.1 above, Tenant shall
at all times keep the entire Premises and every part thereof including all
entrances and vestibules and all slabs, exterior walls, columns, beams, roof and
all other structural and non-structural elements, partitions, windows and window
frames and moldings, glass, doors, door openers, fixtures including leasehold
improvements, equipment and appurtenances thereof (including lighting, heating,
electrical, plumbing (including applicable greasetraps), life safety, security
systems, duct work, ventilating, air conditioning fixtures and systems, and any
other component of the HVAC system within the Premises, and other mechanical
equipment and appurtenances) and all other parts of the Premises, and parts of
Tenant’s Work not on the Premises, if any, not required herein to be maintained
by Landlord, in good order, condition and repair and clean, orderly, sanitary
and safe, damage by unavoidable casualty and repairs that are occasioned by the
willful misconduct and/or gross negligence of Landlord excepted, (including, but
not limited to, doing such things as are necessary to cause the Premises to
comply with applicable laws, ordinances, rules, regulations and orders of
governmental and public bodies and agencies, such as but not limited to OSHA).
If replacement of equipment, fixtures and appurtenances thereto is necessary to
comply with the prior sentence, Tenant shall replace the same with new or
completely reconditioned equipment, fixtures and appurtenances, and repair all
damages done in or by such replacement. Without limiting the foregoing and if
applicable, Tenant shall, at Tenant’s expense and at such times as Landlord
deems appropriate, utilize Landlord’s designated contractor (so long as its
charges are commercially reasonable) to clean

38



--------------------------------------------------------------------------------



 



any kitchen exhaust systems and ducts on the Premises. All such work shall be
performed subject to Landlord’s standards and Tenant shall, following each such
cleaning, provide Landlord with photographs and other certificates and receipts
satisfactory to Landlord evidencing that such cleaning has been conducted. If
Tenant fails to perform Tenant’s obligations hereunder within five (5) days
after written demand by Landlord, Landlord without further notice may, but shall
not be obligated to perform Tenant’s obligations or perform work resulting from
Tenant’s acts, actions or omissions and add the cost of the same to the next
installment of Minimum Monthly Rent due hereunder to be repaid in full.
Section 9.3. Surrender of Premises.
     At the expiration or earlier termination of the Lease Term, Tenant shall
surrender the Premises in the same condition as they were required to be in on
the Bodies Exhibition Required Completion Date, the Titanic Exhibition Required
Completion Date and the King of the World/High Tea/TBD Venue/Iceberg Bar
Required Completion Date, reasonable wear and tear and damage by any casualty
required to be insured pursuant to the terms of this Lease excepted, and deliver
all keys for, and all combinations on locks, safes and vaults in, the Premises
to Landlord at Landlord’s notice address as specified in Section 24.7.
ARTICLE X
SIGNS, AWNINGS, CANOPIES, FIXTURES, ALTERATIONS
Section 10.1. Fixtures/Requirement to Refurbish.
     Except as otherwise required by the theme of the Premises, all fixtures and
equipment installed by Tenant shall be new. Upon the request of Landlord, and
without limiting the refurbishment obligation provided for in this Section,
Tenant shall refurbish all or any portion of the interior of the Premises so
that the furnishings, furniture, flooring, wall fixtures and coverings,
equipment and other appurtenances in the Premises are kept in like new order,
condition and repair in conformity with the standards of appearance for a first
class resort/hotel facility. In that regard, unless Landlord consents otherwise,
which consent will not be unreasonably withheld, Tenant hereby agrees to spend
on refurbishments of the Premises (the “Refurbishment Expenditure”), excluding
the cost of regular and ordinary maintenance and cleaning, an amount equal to or
greater than (a) Two Million Dollars ($2,000,000.00) during the first (1st)
through fifth (5th) Lease Years of the Term, (b) Two Million Dollars
($2,000,000.00) during the sixth (6th) through tenth (10th) Lease Years of the
Term, if applicable, Two Million Dollars ($2,000,000.00) during the eleventh
(11th) through fifteenth (15th) Lease Years of the Term and (d) if applicable,
Two Million Dollars ($7,000,000.00) during the sixteenth (16th) through
twentieth (20th) Lease Years of the Term. On the first (1st) day of the sixth
(6th), eleventh (11th) and sixteenth (16th) Lease Years, the Refurbishment
Expenditure shall be adjusted upward for any changes in the Consumer Price Index
in the same manner as provided in Section 4.1A above. Landlord shall, within a
reasonable time after obtaining the appropriate data necessary for computing
such adjustment, give Tenant notice of any adjustment to the Refurbishment
Expenditure. Furthermore, all refurbishment work to be performed pursuant to
this Section shall be deemed Tenant’s Work for, and subject to, the approvals
and other conditions of Tenant’s Work. Tenant shall maintain detailed records
with respect to Refurbishment Expenditures and shall make such records available
for inspection and copying by Landlord upon request from time to time by
Landlord.

39



--------------------------------------------------------------------------------



 



Section 10.2. Removal and Restoration by Tenant.
     Tenant shall make no alterations, additions or improvements to the Premises
without obtaining Landlord’s prior written consent. All alterations, additions
and improvements, including leasehold improvements, made by Tenant, or made by
Landlord on Tenant’s behalf, whether part of Tenant’s Work or not and whether or
not paid for wholly or in part by Landlord, shall remain Tenant’s property for
the Lease Term. All such improvements, alterations and additions, other than
inventory, equipment, trade fixtures and other removable personal property shall
immediately upon the termination of this Lease become Landlord’s property, be
considered part of the Premises, and not be removed at or prior to the end of
the Lease Term without Landlord’s written consent. If Tenant fails to remove any
shelving, decorations, inventory, equipment, trade fixtures or personal property
from the Premises prior to the end of the Lease Term, they shall become
Landlord’s property and Tenant shall repair or pay for the repair of any damage
done to the Premises resulting from removing same but not for painting or
redecorating the Premises. Notwithstanding the foregoing, or any other provision
of this Lease, in no event shall any artifacts comprising the Titanic exhibit or
any bodies or portion thereof comprising the Bodies exhibit become Landlord’s
property.
Section 10.3. Tenant’s Liens.
     A. Tenant acknowledges that Landlord is the Owner of the Hotel Complex and
the Premises and that Tenant neither has, nor at any time hereunder will have,
any ownership interest in the Hotel Complex or the Premises. Tenant shall not
suffer any mechanics’ or materialmen’s lien to be filed against the Premises or
the Hotel Complex by reason of work, labor, services or materials performed or
furnished to Tenant or anyone holding any part of the Premises under Tenant. If
any such lien shall at any time be filed as aforesaid, Tenant may contest the
same in good faith, but, notwithstanding such contest, Tenant shall, within
fifteen (15) days after the filing thereof, cause such lien to be released of
record by payment, bond, order of a court of competent jurisdiction, or
otherwise in a manner satisfactory to Landlord and Landlord’s mortgagee, if any.
In the event of Tenant’s failure to release of record any such lien within the
aforesaid period, Landlord may remove said lien by paying the full amount
thereof or by bonding or in any other manner Landlord deems appropriate, without
investigating the validity thereof, and irrespective of the fact that Tenant may
contest the propriety or the amount thereof, and Tenant, upon demand, shall pay
Landlord the amount so paid out by Landlord in connection with the discharge of
said lien, together with interest thereon at the rate set forth in Section 4.2
herein and reasonable expenses incurred in connection therewith, including
reasonable attorneys’ fees, which amounts are due and payable in full to
Landlord with the next installment of Minimum Monthly Rent. Nothing contained in
this Lease shall be construed as consent on the part of Landlord to subject
Landlord’s estate in the Premises to any lien or liability under the lien laws
of the State of Nevada. Tenant’s obligation to observe and perform any of the
provisions of this Section 10.3 shall survive the expiration of the Lease Term
or the earlier termination of this Lease. Landlord shall have the right to post
and maintain on the Premises any notices of non-responsibility provided for
under applicable law.
     B. Tenant shall not create or suffer to be created a security interest or
other lien against the Premises or any improvements or other construction made
thereto by Tenant, and should any security interest be created in breach of the
foregoing, Landlord shall be entitled

40



--------------------------------------------------------------------------------



 



to discharge the same by exercising the rights and remedies afforded it under
paragraph A of this section. Tenant shall have the right, however, to create a
security interest against all or any part of Tenant’s equipment, inventory and
other personal property or fixtures situated within the Premises, and, if
requested by Tenant, Landlord agrees to execute such Landlord’s Waiver or
similar instrument as may be required by the secured party (the “FF&E Lender”),
on terms reasonably satisfactory to Landlord, consenting to such entry to the
Premises in connection with any detachment, removal and/or repossession of such
collateral by such secured party (a “Repossession”); provided however, that any
such FF&E Lender shall (i) provide Landlord at least seventy- two (72) hours
prior written notice of such lender’s intent to repossess such collateral and
shall enter the Premises for purposes of such Repossession only at a time, and
on a date, mutually agreeable with Landlord and only while escorted by
Landlord’s personnel; (ii) be liable to Landlord for any damage to the Premises
or the Hotel Complex caused by, resulting from, or in any way connected with,
the Repossession, (iii) promptly pay Landlord for any costs incurred by Landlord
in connection with the Repossession including the reasonable cost of any of
Landlord’s personnel required to monitor the Repossession, (iv) a sum equal to
the full amount of rent and other charges which Landlord estimates will accrue
during the period of the purchase FF&E Lender’s entry upon and occupancy of any
portion of the Premises; and (v) any other reasonable terms and conditions as
Landlord may impose for the purposes of protecting Landlord or the Hotel Complex
all of which Tenant hereby consents to and agrees that Landlord may rely solely
upon notification from such FF&E Lender above in granting such entry to it and
allowing it to detach and remove any portion of Tenant’s equipment, furniture,
furnishings, appliances, goods, trade fixtures, inventory, chattels and/or
personal property, from the Premises. Landlord shall have no obligation to
confirm that such secured party has any right to remove any portion of such
property from the Premises. Tenant agrees that Landlord shall not be liable to
Tenant for any loss, costs, damages, expenses, judgments, claims, liens or
demands of any kind whatsoever caused by, resulting from, or in any way
connected with such entry upon the Premises or any Repossession and Tenant
hereby releases Landlord from the same.
     C. As soon as available after Tenant’s opening for business in the
Premises, Tenant shall furnish to Landlord lien waivers from all contractors,
subcontractors and materialmen who provided work, labor, services or material to
Tenant.
     D. Landlord shall have a lien against Tenant’s furniture, fixtures and
equipment (but not including the Titanic and/or Bodies exhibition) which shall
be subordinate to any lien of a purchase money lender.
Section 10.4. Signs, Awnings and Canopies.
     Except as set forth in the approved plans for Tenant’s Work, Tenant shall
not place or permit on the exterior of any door, window or wall of the Premises,
any sign, awning, canopy, advertising matter, decoration, lettering or other
thing of any kind which has not been approved by Landlord. Landlord reserves the
right to disapprove any signage or decoration within the interior or exterior of
the Premises which it reasonably deems to be inappropriate or offensive and
Tenant shall remove such sign or item from the Premises upon Landlord’s written
notice to Tenant.

41



--------------------------------------------------------------------------------



 



ARTICLE XI
INSURANCE
Section 11.1. By Landlord.
     During the Lease Term, Landlord shall carry commercial general liability
insurance on the Hotel Complex (including Common Areas) providing coverage of
not less than Ten Million Dollars ($10,000,000.00) combined single limit against
liability for bodily injury including death and personal injury and fire legal
liability. Landlord may obtain such coverage through one (1) or more insurance
policies including policies of basic and/or excess coverage. Landlord shall also
carry insurance for fire, extended coverage, vandalism, malicious mischief and
other endorsements deemed advisable by Landlord, insuring all improvements on
the Hotel Complex, including “shell” of the Premises (but not including,
Tenant’s Work and appurtenances thereto, including Tenant’s leasehold
improvements, merchandise, goods, trade fixtures, furnishings, equipment,
personal property and plate glass, all which shall be insured by Tenant pursuant
to Section 11.2 below) for the full replacement value thereof, with such
deductibles as Landlord deems advisable.
Section 11.2. By Tenant.
     Tenant shall obtain and keep in full force and effect prior to commencement
of Tenant’s Work and until completion thereof and during the Lease Term
commercial general liability, commercial automobile liability and all risk
insurance policies. The commercial general liability insurance policy shall
include blanket contractual liability coverage recognizing this Lease and
products, completed operations, independent contractors, fire legal damage, and
owner’s protective liability coverage. Tenant will maintain limits of not less
than Ten Million Dollars ($10,000,000.00) combined single limit per occurrence
for bodily injury (including death), personal injury, and property damage, and
limits of not less than One Million Dollars ($1,000,000.00) for fire legal
damage. Limits of liability can be achieved through any combination of primary
and excess policies. Tenant will furnish commercial automobile liability
insurance coverage for damage due to bodily injury or death of any person, or
property damage arising out of the ownership, maintenance, or use of any motor
vehicles whether owned, non-owned, hired, or leased. Tenant will maintain limits
of not less than One Million Dollars ($1,000,000.00) combined single limit per
accident for bodily injury and property damage. Tenant also agrees to obtain and
keep in full force and effect a standard all risk or special form policy of
property insurance protecting against all risks of physical loss or damage
including, without limitation, sprinkler leakage coverage and plate glass
insurance covering all plate glass in the Premises (including store fronts), in
amounts not less than actual replacement cost, covering all of Tenant’s
leasehold improvements, merchandise, goods, trade fixtures, furnishing, wall
covering, floor covering, carpeting, drapes, equipment and all items of personal
property of Tenant located on or within the Premises and all materials stored at
the site of Tenant’s Work and all materials, equipment, supplies and temporary
structures of all kinds incidental to Tenant’s Work, and equipment, all while
forming a part of or contained in such improvements or temporary structures, or
while on the Premises or within the Hotel Complex, all to the actual replacement
cost thereof at all times and on a completed value basis. Tenant further agrees
to procure and maintain workers’ compensation insurance in accordance with the
laws of the State of Nevada including employers’ liability insurance with a
single limit of liability of not less than One Million Dollars ($1,000,000.00)
for each accident or illness. Tenant is to name Landlord, Landlord’s parent
company, subsidiaries and affiliates, and their directors, officers and
employees and such

42



--------------------------------------------------------------------------------



 



additional persons and entities (including without limitation, Landlord’s
lenders) as Landlord may from time to time designate, as additional insureds on
all such policies, except for workers’ compensation insurance. Without the prior
written consent of Landlord, any company’s retention (deductible or SIR) under
such aforementioned policy or policies shall be no greater than Twenty-Five
Thousand Dollars ($25,000.00). Landlord shall grant Landlord’s consent to a
higher retention if it determines, in Landlord’s reasonable judgment, that a
higher retention is prudent based upon (A) Tenant’s use of the Premises, (B) the
use and nature of the Hotel Complex, (C) applicable insurance rates and
premiums, (D) whether Landlord believes, in Landlord’s reasonable judgment, that
such an increase could have an adverse or detrimental affect upon Landlord’s
operation of, or ability to obtain insurance for, the Hotel Complex and (E) such
other factors as Landlord from time to time reasonably deems to be appropriate.
All such insurance shall be in a form and content satisfactory to Landlord and
issued by a carrier licensed to transact business in the State of Nevada with a
current A.M. Best Company rating of at least A:VII. Upon each Adjustment Date,
the minimum coverage limits of the commercial general liability, commercial
automobile liability and, employers liability insurance policies shall be
adjusted upward for any changes in the Consumer Price Index in the same manner
as provided in Section 4.1A above. Landlord shall, within a reasonable time
after obtaining the appropriate data necessary for computing such adjustment,
give Tenant notice of any adjustment to the minimum coverage limits of such
policies. Tenant shall thereafter promptly deliver to Landlord certificates of
insurance evidencing such coverage in such adjusted amounts. Tenant shall
require all of Tenant’s contractors and subcontractors engaged in the
performance of Tenant’s Work to effect and maintain and deliver to Tenant and
Landlord certificates evidencing the existence of, and covering Landlord, Tenant
and Tenant’s contractors, prior to commencement of Tenant’s Work and until
completion thereof, workers’ compensation insurance, employer’s liability
insurance, commercial general liability insurance and commercial automobile
liability insurance policies in the amounts and as described above. Tenant’s,
Tenant’s contractors’ and subcontractors’, insurance is primary with respect to
Landlord; any other insurance maintained by Landlord, Landlord’s parent company,
subsidiaries and affiliates is excess and non-contributing. Failure of Tenant,
Tenant’s contractors or subcontractors to take out and/or maintain the required
insurance shall not relieve Tenant from any liability under this Lease, nor
shall the insurance requirements be construed to conflict with or otherwise
limit the obligations of Tenant under Section 11.6. Not later than the date
before Tenant commences Tenant’s Work, Tenant shall furnish to Landlord
certificates of insurance evidencing that the required insurance and workers’
compensation coverage are in full force and effect. All deductibles and
self-insured retentions shall be fully disclosed on the certificates and shall
provide Landlord with at least thirty (30) days prior written notice of
cancellation or modification of policy limits or coverage. Such certificates
shall be delivered to Luxor Hotel and Casino, Risk Management Department, 3900
Las Vegas Boulevard South, Las Vegas, Nevada 89119. In the event Tenant does not
obtain such insurance, or fails within five (5) business days of demand (but in
all events prior to the commencing of Tenant’s Work) to provide certificates
evidencing such insurance, Landlord may treat such failure as a material breach.
Landlord reserves the right to insure Tenant according to Landlord’s standards
with Tenant being liable for all costs and premium expenses incurred by
Landlord.
Section 11.3. Mutual Waiver of Subrogation Rights.
     Landlord and Tenant and all parties claiming under them mutually release
and discharge each other from all claims and liabilities arising from or caused
by any casualty or hazard covered or required hereunder to be covered in whole
or in part by insurance on the Premises or in connection

43



--------------------------------------------------------------------------------



 



with property on or activities conducted on the Premises to the extent of such
insurance coverage or required coverage, and waive any right of subrogation
which might otherwise exist in or accrue to any person on account thereof to the
extent of such insurance coverage or required coverage and evidence such waiver
by endorsement to the required insurance policies, provided that such release
shall not operate in any case where the effect is to invalidate or increase the
cost of such insurance coverage (provided, that in the case of increased cost,
the other party shall have the right, within thirty (30) days following written
notice, to pay such increased cost, thereby keeping such release and waiver in
full force and effect).
Section 11.4. Waiver.
     Landlord, and Landlord’s agents and employees, shall not be liable for, and
Tenant waives all claims for damage, including but not limited to consequential
damages, to person, property or otherwise sustained by Tenant or any person
claiming through Tenant resulting from any accident or occurrence in or upon any
part of the Hotel Complex including, but not limited to, claims for damage
resulting from: (a) any equipment or appurtenances becoming out of repair;
(b) Landlord’s failure to keep any part of the Hotel Complex in repair;
(c) injury done or caused by wind, water, or other natural element; (d) any
defect in or failure of plumbing, heating or air conditioning equipment,
electric wiring or installation thereof, gas, water, and steam pipes, roof,
walls, stairs, porches, escalators, elevators, railings or walks; (e) broken
glass; (f) the backing up of any sewer pipe or downspout; (g) the bursting,
leaking or running of any tank, tub, washstand, water closet, waste pipe, drain
or any other pipe or tank in, upon or about the Premises; (h) the escape of
steam or hot water; (i) water, snow or ice upon the Premises; (j) the falling of
any fixture, plaster or stucco; (k) damage to or loss by theft or otherwise of
property of Tenant or others; (l) acts or omissions of persons in the Premises,
other tenants in the Hotel Complex, occupants of nearby properties, or any other
persons; and (m) any act or omission of occupants of adjacent or contiguous
property, or of Landlord, Landlord’s agents or employees. All property of Tenant
kept in the Premises shall be so kept at Tenant’s risk only and Tenant shall
save Landlord harmless from claims arising out of damage to the same, including
subrogation claims by Tenant’s insurance carrier.
Section 11.5. Insurance — Tenant’s Operation.
     Tenant will not do or suffer to be done anything outside of its operations
permitted hereunder, which will contravene Landlord’s insurance policies or
prevent Landlord from procuring such policies in amounts and with companies
selected by Landlord. If anything done, omitted to be done or suffered to be
done by Tenant in, upon or about the Premises outside of its operations
permitted hereunder shall cause the rates of any insurance effected or carried
by Landlord on the Premises or other property to be increased beyond the regular
rate from time to time applicable to the Premises for use for the purposes
permitted under this Lease, or such other property for the use or uses made
thereof, Tenant will pay the amount of such increase promptly upon Landlord’s
demand and Landlord shall have the right to correct any such condition at
Tenant’s expense. In the event that this Lease so permits and Tenant engages in
the preparation of food or packaged foods or engages in the use, sale or storage
of inflammable or combustible material, Tenant shall install chemical
extinguishing devices (such as ansul) approved by Underwriters Laboratories and
Factory Mutual Insurance Company and the installation thereof must be approved
by the appropriate local authority. Tenant shall keep such devices under service
as required by such organizations. If gas is used in the Premises, Tenant shall
install gas cut-off devices (manual and automatic).

44



--------------------------------------------------------------------------------



 



Section 11.6. Indemnities.
     A. Tenant hereby covenants and agrees to indemnify, defend, save, and hold
Landlord, and Landlord’s parent company, subsidiaries and affiliates, and their
officers, directors, shareholders and employees, the Premises and the leasehold
estate created by this Lease free, clear and harmless from, and against, any and
all liabilities, losses, costs, expenses (including reasonable attorney’s fees),
judgments, claims, liens, fines, penalties, and demands of any kind whatsoever
caused by, resulting from, or in any way connected with (i) any act, omission,
or negligence of Tenant, or Tenant’s agents, employees, servants, contractors,
subtenants, licensees, customers, or business invitees, while in, upon, about,
or in any way connected with the Premises or the Hotel Complex (including, but
not limited to, the sale of unlicensed merchandise or goods), (ii) arising from
any accident, injury or damage, howsoever and by whomsoever caused, to any
person or property whatsoever occurring, in, upon, about or in any way connected
with Tenant’s activities, Tenant’s Work or Tenant’s use of the Premises or the
Hotel Complex, or any portion thereof, (iii) Tenant’s employment decisions based
upon, or as a result of, the employment eligibility and background checks
required by this Lease or (iv) Tenant’s breach of this Lease or any of Tenant’s
representations or warranties contained herein.
     B. Subject to the terms and conditions of this subsection, Landlord hereby
covenants and agrees to indemnify, defend, save and hold Tenant, and Tenant’s
parent company, subsidiaries and affiliates, and their officers, directors,
shareholders and employees, free, clear and harmless from, and against, any and
all liabilities, losses, costs, expenses (including reasonable attorneys’ fees),
judgments, liens, fines, penalties and demands of any kind whatsoever caused by,
resulting from, or in any way connected with (i) any act, omission, or
negligence of Landlord, or Landlord’s agents or employees, in connection with
the Premises or (ii) Landlord’s breach of this Lease or any of Landlord’s
representations or warranties contained herein. Notwithstanding the foregoing,
in no event shall Landlord be liable to Tenant or to any other person whatsoever
for any damage to the Premises or Tenant’s furniture, fixtures, equipment,
inventory or personal property located therein whether caused by fire, smoke,
falling plaster, electricity, plumbing, gas, water, steam, sprinkler, or other
pipe and sewage system or by the bursting, running, or leaking of any tank,
washstand, water closet, waste or other pipes, nor for any damages occasioned by
water being upon or coming through the roof, skylight, vent, trapdoor, or
otherwise or for any damage arising from any acts or neglect of co-lessees or
other occupants of the Hotel Complex or of adjacent property, or of the public,
nor shall Landlord be liable in damages or otherwise for any failure to furnish,
or interruption of, service of any utility.
ARTICLE XII
ESTOPPEL CERTIFICATE, ATTORNMENT, SUBORDINATION
Section 12.1. Estoppel Certificate.
     Upon Landlord’s written request, for so long as this Lease is in full force
and effect, Tenant shall deliver, executed in recordable form, a declaration to
any person designated by Landlord (a) ratifying this Lease; (b) stating the
commencement and termination dates; and (c) certifying (i) that this Lease is in
full force and effect and has not been assigned, modified, supplemented or
amended

45



--------------------------------------------------------------------------------



 



(except by such writings as shall be stated), (ii) that all conditions under
this Lease to be performed by Landlord have been satisfied (stating exceptions,
if any), (iii) that no defenses or offsets against the enforcement of this Lease
by Landlord exist (or stating those claimed); (iv) as to advance rent, if any,
paid by Tenant, (v) the date to which rent has been paid, (vi) as to the amount
of security deposited with Landlord, and such other information as Landlord
reasonably requires. Persons receiving such statements shall be entitled to rely
upon them.
Section 12.2. Attornment.
     Tenant shall, in the event of a sale or assignment of Landlord’s interest
in the Premises or the Hotel Complex or this Lease, or if the Premises or the
Hotel Complex comes into the hands of a mortgagee or any other person whether
because of a mortgage foreclosure, exercise of a power of sale under a mortgage,
or otherwise, attorn to the purchaser or such mortgagee or other person and
recognize the same as Landlord hereunder provided such purchaser or other person
agrees in writing with Tenant to recognize all of Tenant’s rights under this
Lease. Subject to the provisions of the preceding sentence, Tenant shall
execute, at Landlord’s request, any attornment agreement required by any
mortgagee or other such person to be executed, containing such provisions as
such mortgagee or other person requires. Tenant’s occupancy of the Premises
hereunder shall not be subject to disturbance if Tenant complies with the
requirements hereof (and is not otherwise in default under the terms and
conditions of this Lease).
Section 12.3. Subordination.
     A. Mortgage. Landlord may, in Landlord’s sole and absolute discretion and
at any time, finance or refinance, as applicable, any portion of the Hotel
Complex. This Lease shall be secondary, junior and inferior at all times to the
lien of any mortgage and to the lien of any deed of trust or other method of
financing or refinancing (hereinafter collectively referred to as “mortgage”)
now or hereafter existing against all or a part of the Hotel Complex, and to all
renewals, modifications, replacements, consolidations and extensions thereof,
and Tenant shall execute and deliver all documents requested by any mortgagee or
security holder to effect such subordination. If Tenant fails to execute and
deliver any such document requested by a mortgagee or security holder to effect
such subordination, Landlord is hereby authorized to execute such documents and
take such other steps as are necessary to effect such subordination on behalf of
Tenant as Tenant’s duly authorized irrevocable agent and attorney-in-fact.
Landlord agrees to request that any holder of any such mortgage grant Tenant a
non-disturbance agreement on commercially reasonable terms.
Section 12.4. Failure to Execute Instruments.
     Tenant’s failure to execute any such instruments or certificates provided
for in this Article XII within ten (10) days after the mailing by Landlord of a
written request and a further written notice giving Tenant an additional five
(5) days after the expiration of the original ten (10) day period shall be an
incurable event of default under this Lease.

46



--------------------------------------------------------------------------------



 



ARTICLE XIII
ASSIGNMENT, SUBLETTING AND CONCESSIONS
Section 13.1. Consent Required.
     Except as expressly provided in this Article XIII, Tenant shall not sell,
assign, mortgage, pledge or in any manner transfer this Lease or any interest
therein, nor sublet all or any part of the Premises, nor license concessions nor
lease departments therein, without Landlord’s prior written consent exercising
sole and absolute discretion. Consent by Landlord to any assignment or
subletting shall not waive the necessity for consent to any subsequent
assignment or subletting. This prohibition shall include a prohibition against
any subletting or assignment by operation of law. If this Lease is assigned or
the Premises or any part sublet or occupied by anybody other than Tenant,
Landlord may collect rent from the assignee, subtenant or occupant and apply the
same to the rent herein reserved, but no such assignment, subletting, occupancy
or collection of rent shall be deemed a waiver of any restrictive covenant
contained in this Section 13.1 or the acceptance of the assignee, subtenant or
occupant as tenant, or a release of Tenant from the performance by Tenant of any
covenants on the part of Tenant herein contained. Any assignment (a) as to which
Landlord has consented; or (b) which is required by reason of a final
nonappealable order of a court of competent jurisdiction; or (c) which is made
by reason of and in accordance with the provisions of any law or statute,
including, without limitation, the laws governing bankruptcy, insolvency or
receivership, shall be subject to all terms and conditions of this Lease, and
shall not be effective or deemed valid unless, at the time of such assignment:
     A. Each assignee or sublessee shall agree, in a written agreement
satisfactory to Landlord, to assume and abide by all of the terms and provisions
of this Lease, including those which govern the permitted uses of the Premises
described in Article VIII herein; and
     B. Each assignee or sublessee has submitted a current financial statement,
audited by a certified public accountant, showing a net worth and working
capital in amounts determined by Landlord to be sufficient to assure the future
performance by such assignee or sublessee of Tenant’s obligations hereunder; and
     C. Each assignee or sublessee has submitted, in writing, evidence
satisfactory to Landlord of substantial experience in and in the sale of
merchandise, goods and services permitted under Article VIII of this Lease; and
     D. The business reputation of each assignee or sublessee shall meet or
exceed generally acceptable commercial standards; and
     E. The use of the Premises by each assignee or sublessee shall not violate,
or create any potential violation of applicable laws, codes or ordinances, nor
violate any other agreements affecting the Premises, Landlord or other tenants
in the Hotel Complex; and
     F. Tenant shall pay Landlord for all administrative and legal expenses
incurred by Landlord in connection with any such assignment or subletting; and

47



--------------------------------------------------------------------------------



 



     G. Neither the assignee nor sublessee nor any person or entity affiliated
in any manner with the assignee or sublessee shall own, operate, manage or
control in any manner a hotel/casino or other gaming operation; and
     H. Any assignee or sublessee is found acceptable to do business with
Landlord by Landlord’s parent company’s Compliance Committee.
     In the event of any assignment or subletting requiring Landlord’s consent
as provided for in this Section 13.1, Tenant shall pay to Landlord in addition
to the Minimum Annual Rent and other charges due Landlord pursuant to this Lease
ninety percent (90%) of any additional consideration received by Tenant and
attributable to the right of use and occupancy of the Premises together with, as
additional rent, the greater of (i) the excess, if any, of the rent, as defined
in Section 4.8 of this Lease, and other charges payable to Landlord by Tenant
pursuant to this Lease, or (ii) the excess, if any, of the average Minimum
Annual Rent and Percentage Rent paid under this Lease by Tenant during the three
(3) Lease Years immediately preceding such assignment or subletting over the
Minimum Annual Rent and other charges payable to Landlord by Tenant pursuant to
this Lease. Additional rent will be equitably adjusted if Landlord consents to a
sublease or assignment of less than the whole of the Premises. Such additional
rent shall be paid to Landlord concurrently with the payments of Minimum Annual
Rent required under this Lease, and Tenant shall remain primarily liable for
such payments. Notwithstanding any assignment or subletting, Tenant shall remain
fully liable on this Lease and for the performance of all terms, covenants and
provisions of this Lease.
     The sale, issuance or transfer of any voting capital stock of Tenant or any
voting capital stock of any corporate entity which directly or indirectly
controls Tenant (if any one of such entities, Tenant or any such controlling
corporate entity, is a corporation the stock of which is not traded on the New
York Stock Exchange, NASDAQ or the American Stock Exchange), or any interest in
any noncorporate entity which directly or indirectly controls Tenant or Tenant’s
Guarantor which results in a change in the direct or indirect voting control (or
a change in the identity of any person, persons, entity or entities with the
power to vote or control at least fifty percent (50%) of the voting shares of
any class of stock) of Tenant or any corporate or noncorporate entity which
directly or indirectly controls Tenant or Tenant’s Guarantor shall be deemed to
be an assignment of this Lease within the meaning of this Section. In addition,
the transfer of control of more than twenty five percent (25%) of the value of
Tenant’s assets in one transaction or a series of transactions, shall constitute
an assignment of this Lease within the meaning of this Section. If Tenant is a
partnership, trust or an unincorporated association, then the sale, issuance or
transfer of a controlling interest therein, or the transfer of a majority
interest in or a change in the voting control of any partnership, trust,
unincorporated association, or corporation which directly or indirectly controls
Tenant, or the transfer of any portion of any general partnership or managing
interest in Tenant or in any such entity, or any change or conversion of Tenant
or of any such entity to a limited liability company, a limited liability
partnership, or any other entity which possesses the characteristics of limited
liability, shall be deemed to be a prohibited assignment of this Lease within
the meaning of this Section. Any such prohibited act by Tenant (or any attempt
at same), either voluntarily or involuntarily or by operation of law or
otherwise, shall, at Landlord’s option, terminate this Lease without relieving
Tenant of any of its obligations hereunder for the balance of the stated Term,
and any such act shall be null and void. The voluntary or other surrender of
this Lease by Tenant, or a mutual cancellation thereof, or the termination
thereof by Landlord pursuant to any provision contained herein, shall not work a
merger and shall, at the option of Landlord, terminate all or any

48



--------------------------------------------------------------------------------



 



existing franchises, concessions, licenses, permits, subleases, subtenancies,
departmental operating arrangements or the like, or may, at the option of
Landlord, operate as an assignment to Landlord of the same. Nothing contained
elsewhere in this Lease shall authorize Tenant to enter into any franchise,
concession, license, permit, subtenancy, departmental operating arrangement or
the like, except pursuant to the provisions of this Section. Landlord has
entered into this Lease with Tenant in order to obtain for the benefit of the
Hotel Complex the unique attraction of Tenant’s Required Trade Names,
attractions, goods and services associated with Tenant’s business as described
in this Lease, and Landlord has specifically relied on the identity and special
skill of the Tenant in its ability to conduct the specific business identified
in this Lease, and the foregoing prohibition on assignment or subletting or the
like is expressly agreed to by Tenant as a material consideration and inducement
to Landlord to lease to Tenant. Tenant hereby acknowledges that the foregoing
provisions of this Section constitute a freely negotiated restraint on
alienation.
     Without limiting any of the foregoing provisions, neither Tenant nor any
other person having an interest in the possession, use, occupancy or utilization
of the Premises shall enter into any lease, sublease, license, concession or
other agreement for use, occupancy or utilization of space in the Premises which
provides for rent or other payment for such use, occupancy or utilization based
in whole or in part on the net income or profits derived by any person from the
property leased, used, occupied or utilized (other than an amount based on a
fixed percentage or percentages of receipts or sales), and any such purported
lease, sublease, license, concession or other agreement shall be absolutely void
and ineffective as a conveyance of any right or interest in the possession, use,
occupancy or utilization of any part of the Premises.
Section 13.2. Tenant’s Directors, Officers and Owners/Shareholders.
     Attached hereto as Exhibit F is a list of the names and titles of Tenant’s
present directors, officers and owners/shareholders. If Tenant is a publicly
traded corporation, the list of owners/shareholders consists only of those
persons or entities, which hold or own voting control or five percent (5%) or
more of the outstanding capital stock of Tenant. If, subject to the preceding
sentence, any of Tenant’s owners/shareholders is a corporation, limited
liability company, partnership, limited partnership or some other entity not a
natural person (collectively an “Owner Entity”), Exhibit F shall also contain
the owners/shareholders of such Owner Entity, the owners/shareholders of any
Owner Entity of such Owner Entity, and so on. Tenant shall, in writing and
within thirty (30) days after the date of any such change, notify landlord of
any change in or to the information set forth on Exhibit F attached hereto. On
January 15 of each Lease Year, Tenant shall provide to Landlord an updated copy
of Exhibit F certified by an officer of Tenant as being true and correct.
Section 13.3. Permitted Transfers.
     So long as the requirements of Section 13.1 A-H are satisfied, Tenant shall
have the right to assign or otherwise transfer this Lease to, sublet all or any
part of the Premises to, or permit any part of the Premises to be used or
occupied by, any entity controlling, controlled by or under common control with
Tenant, provided, however, that (a) Tenant shall also remain primarily liable
for all obligations under this Lease, (b) the transferee or sublessee shall,
prior to the effective date of the transfer or sublease, deliver to Landlord,
instruments evidencing such transfer or sublease and its agreement to assume and
be bound by all the terms, conditions and covenants of this Lease to be

49



--------------------------------------------------------------------------------



 



performed by Tenant, all in form acceptable to Landlord, and (c) Tenant shall
not be in default under this Lease beyond any applicable notice and cure period
at the time of such transfer or sublease.
ARTICLE XIV
PROMOTION OF HOTEL COMPLEX AND PREMISES
Section 14.1. Promotion of Hotel Complex and Premises.
     Tenant shall refer to the Hotel Complex under the name “Luxor Hotel and
Casino” (the “Name”), or such other names as Landlord may designate from time to
time, in designating the location of the Premises in all newspaper and other
advertising and in all other references to the location of the Premises, and
list this location first in such advertising and include in all Tenant’s
newspaper advertising during the thirty (30) day period prior to the Bodies
Exhibition Commencement Date, Titanic Exhibition Commencement Date and/or King
of the World/High Tea/TBD Venue/Iceberg Bar Commencement Date the designation in
bold type that Tenant is opening for business in the Luxor Hotel and Casino.
     The rights granted herein to the Name do not include the right to use any
of Landlord’s trademarks and/or service marks, nor shall Tenant be permitted to
use the Name in any manner other than as the name and address of the Hotel
Complex unless pre-approved by Landlord in writing. In particular, but not by
way of limitation, Tenant shall not have the right to use the Name to market or
make any product that has the Name on the product. The logo styles, illustrated
in Exhibit “E” attached hereto and made a part hereof, shall be used by Tenant
whenever Tenant is entitled to use the Name hereunder, except that, when the
Name is being used solely as an address, another style may be used. All signage,
advertising and literature of or on behalf of Tenant using the Name shall be
submitted to Landlord for Landlord’s prior written approval as to form and
content, such approval to be at the sole and absolute discretion of Landlord.
     The rights granted to Tenant pursuant to this Section shall terminate upon
the expiration or the earlier termination of this Lease or upon Landlord’s
cessation of the use of the Name or termination of Landlord’s right to use the
Name (in which event Tenant shall have the same rights with respect to any new
name used by Landlord with respect to the Hotel Complex). The rights granted
herein shall not be assigned or sublicensed to any third party, other than to
the assignee or sublessee of Tenant’s interest in this Lease pursuant to a
permitted assignment or sublease. Should Landlord reasonably determine that any
advertising by Tenant adversely affects the image, reputation or operation of
the Hotel Complex, or promotes any competitor of Landlord or Landlord’s
Affiliates in the gaming and/or hotel business, Tenant shall cease such
advertising promptly upon receipt of notice to do so from Landlord. Tenant shall
not use with respect to the Hotel Complex a name the same or substantially the
same as a name then used by Landlord or Landlord’s Affiliates at the Hotel
Complex (or any other facility owned and operated by Landlord or Landlord’s
Affiliates). The prohibitions set forth in this Section 14 are for the benefit
of and directly enforceable by Landlord. During the Lease Term, Tenant hereby
grants to Landlord a non-exclusive license to use the Required Trade Names and
such other name(s) of Tenant’s operation located at the Premises and/or any
related marks in connection with Landlord’s promotion and/or advertising for the
Hotel Complex.

50



--------------------------------------------------------------------------------



 



ARTICLE XV
DAMAGE AND DESTRUCTION
     If the Premises are hereafter damaged or destroyed or rendered partially
untenantable for their accustomed use by fire or other casualty insured under
the coverage which Landlord is obligated to carry pursuant to Section 11.1
hereof, Landlord shall promptly repair the same to substantially the condition
which they were in immediately prior to the happening of such casualty
(excluding stock in trade, fixtures, furniture, leasehold improvements,
furnishings, carpeting, floor covering, wall covering, drapes, ceiling and
equipment), and from the date of such casualty until the Premises are so
repaired and restored, the Minimum Monthly Rent payments and Monthly Common Area
Maintenance Charges payable hereunder shall abate in such proportion as the part
of said Premises thus destroyed or rendered untenantable bears to the total
Premises; provided, however, that Landlord shall not be obligated to repair and
restore the Premises if such casualty is not covered by the insurance which
Landlord is obligated to carry pursuant to Section 11.1 hereof and provided,
further, that Landlord shall not be obligated to expend for any repair or
restoration an amount in excess of the insurance proceeds recovered therefor,
and provided, further, that if the Premises be damaged, destroyed or rendered
untenantable for their accustomed uses by fire or other casualty to the extent
of more than fifty percent (50%) of the cost to replace the Premises during the
last two (2) years of the Lease Term, then either Tenant or Landlord shall have
the right to terminate this Lease effective as of the date of such casualty by
giving to the other, within sixty (60) days after the happening of such
casualty, written notice of such termination. If such notice be given, this
Lease shall (without further obligation or liability) terminate and Landlord
shall promptly repay to Tenant any rent theretofore paid in advance, which was
not earned at the date of such casualty. Any time that Landlord repairs or
restores the Premises after damage or destruction, then Tenant shall promptly
repair or replace Tenant’s stock in trade, fixtures, furnishings, furniture,
leasehold improvements, carpeting, wall covering, floor covering, drapes,
ceiling and equipment to the same condition as they were in immediately prior to
the casualty, and if Tenant has closed the Premises, Tenant shall promptly
reopen for business upon the completion of such repairs. Should Landlord not
repair the Premises to substantially the condition which they were in
immediately prior to the casualty, as herein above described, within one hundred
eighty (180) days of the casualty, Tenant shall have the right to terminate this
Lease if Tenant provides written notice to Landlord within ten (10) days after
the expiration of the one hundred eighty (180) day period.
     Notwithstanding anything to the contrary set forth herein, in the event all
or any portion of the Hotel Complex shall be damaged or destroyed by fire or
other cause (notwithstanding that the Premises may be unaffected thereby), to
the extent the cost of restoration thereof would exceed fifteen percent (15%) of
the amount it would have cost to replace the Hotel Complex in the Hotel
Complex’s entirety at the time such damage or destruction occurred, then either
Tenant or Landlord may terminate this Lease (without further obligation or
liability) by giving the other thirty (30) days prior notice of such party’s
election to do so, which notice shall be given, if at all, within ninety
(90) days following the date of such occurrence. In the event of the termination
of this Lease as aforesaid, this Lease shall cease thirty (30) days after such
notice is given, and the rent and other charges hereunder shall be adjusted as
of that date.

51



--------------------------------------------------------------------------------



 



ARTICLE XVI
EMINENT DOMAIN
Section 16.1. Condemnation.
     If ten percent (10%) or more of the Premises or fifteen percent (15%) or
more of the Hotel Complex shall be acquired or condemned by right of eminent
domain for any public or quasi public use or purpose, Landlord shall give
written notice thereof to Tenant, and either Tenant or Landlord may terminate
this Lease by giving notice to the other of such party’s election, and in such
event rentals shall be apportioned and adjusted as of the date of termination.
If the Lease shall not be terminated as aforesaid, then it shall continue in
full force and effect, and Landlord shall within a reasonable time after
possession is physically taken (subject to delays due to shortage of labor,
materials or equipment, labor difficulties, breakdown of equipment, government
restrictions, fires, other casualties or other causes beyond the reasonable
control of Landlord) repair or rebuild what remains of the Premises to its prior
condition, for Tenant’s occupancy; and a just proportion of Minimum Monthly
Rent, Percentage Rent and Monthly Common Area Maintenance Charges shall be
abated, according to the nature and extent of the injury to the Premises until
such repairs and rebuilding are completed, and thereafter for the balance of the
Lease Term.
Section 16.2. Damages.
     Landlord reserves, and Tenant assigns to Landlord, all rights to damages on
account of any taking or condemnation or any act of any public or quasi public
authority for which damages are payable. Tenant shall execute such instruments
of assignment as Landlord requires, join with Landlord in any action for the
recovery of damages, if requested by Landlord, and turn over to Landlord any
damages recovered in any proceeding. If Tenant fails to execute instruments
required by Landlord, or undertake such other steps as requested, Landlord shall
be deemed the duly authorized irrevocable agent and attorney-in-fact of Tenant
to execute such instruments and undertake such steps on behalf of Tenant.
However, Landlord does not reserve any damages payable for trade fixtures
installed by Tenant at Tenant’s own cost, which are not part of the realty.
ARTICLE XVII
DEFAULT BY TENANT
Section 17.1. Tenant Default.
     The following shall be considered for all purposes to be defaults under and
breaches of this Lease (each, an “Event of Default”): (a) any failure of Tenant
to pay any rent or other amount when due following five (5) days written notice
to Tenant specifying the amount overdue hereunder, (b) except for Sections 3.4,
8.4(F), 8.8, 8.9 and 12.4 of this Lease (as to which a cure period(s) is
provided and which are not subject to the cure right provided for in this
subsection (b)), any failure by Tenant to perform or observe any other of the
terms, provisions, conditions or covenants of this Lease for more than fifteen
(15) days after written notice of such failure provided; however, that if the
default complained of in such notice is of such a nature that the same can be
rectified or cured, but cannot with reasonable diligence be cured within said
fifteen (15) day period, then such default shall be deemed to be rectified or
cured if Tenant shall, within said fifteen (15) day period, commence to rectify
and cure the same and shall thereafter complete such rectification and cure with

52



--------------------------------------------------------------------------------



 



all due diligence; (c) a determination by Landlord that Tenant has knowingly and
intentionally submitted any false report required to be furnished hereunder;
(d) the insolvency of Tenant or the filing by or against Tenant of a petition in
bankruptcy (which is not dismissed within ninety (90) days of the date filed) or
for reorganization or arrangement or for the appointment of a receiver or
trustee of all or a portion of Tenant’s property, or Tenant’s assignment for the
benefit of creditors; (e) if Tenant abandons or vacates or does not do business
in the Premises when required to do so under this Lease, (excluding periods of
temporary closure for repairs, remodeling or the like); (g) if Tenant, except as
otherwise allowed in this Lease, does not do business in the Premises when
required to do so; or (f) this Lease or Tenant’s interest herein or in the
Premises or any improvements thereon are executed upon or attached or the
Premises come into the hands of any person other than as expressly permitted
under this Lease. In any such event, and without grace period, demand or notice
(the same being hereby waived by Tenant), Landlord, in addition to all other
rights or remedies it may have, and notwithstanding Section 24.16 of this Lease,
shall have the right thereupon or at any time thereafter (without first
submitting the dispute, controversy or claim to arbitration pursuant to
Section 24.16 of this Lease) to terminate this Lease, and shall have the right,
either before or after any such termination, to re-enter and take possession of
the Premises, remove all persons and property from the Premises, store such
property at Tenant’s expense and risk, and sell such property (but not including
the Titanic and/or Bodies exhibits) if necessary to satisfy any deficiency in
payments by Tenant as required hereunder, all without notice or resort to legal
process and without being deemed guilty of trespass or constructive eviction or
becoming liable for any loss or damage occasioned thereby. Nothing herein shall
be construed to require Landlord to give any notice before exercising any of
Landlord’s rights and remedies provided for in Section 3.4 of this Lease.
     In addition, and notwithstanding anything to the contrary set forth above
or elsewhere in this Lease, if written notice has been sent to Tenant pursuant
to this Section 17.1 with respect to any one or combination of the following:
(a) the timely payment of any rent due Landlord from Tenant or the payment of
any other money due Landlord from Tenant under the terms of this Lease, (b) the
timely reporting by Tenant of Gross Sales as required by this Lease, or (c) the
failure of Tenant to provide Landlord with a current set of keys to the Premises
as required by Section 20.1 of this Lease; two (2) or more times in any period
of twelve (12) consecutive months during the Term, then, notwithstanding that
such prior default may have been cured, any further written notice to Tenant of
an event as set forth in (a) through (c) of this Section within a twelve
(12) month period shall be deemed to be a “Repeated Event of Default”. In the
event of a Repeated Event of Default, Landlord, without affording Tenant an
opportunity to cure such Repeated Event of Default, may terminate this Lease
forthwith by notice to Tenant given within thirty (30) days of such Repeated
Event of Default.
Section 17.2. Late Charge.
     If any installment of rent or any other sum payable by Tenant hereunder is
not received by Landlord within five (5) days of the date when due, a late
charge of ten percent (10%) of such overdue installment or other payment shall
be immediately and automatically payable by Tenant to Landlord, without the
necessity of delivery of any notice.

53



--------------------------------------------------------------------------------



 



Section 17.3. Right to Relet.
     If Landlord reenters the Premises as above provided, or if Landlord takes
possession pursuant to legal proceedings or otherwise, it may either terminate
this Lease or it may, from time to time, without terminating this Lease, make
such alterations and repairs as it deems advisable to relet the Premises, and
relet the Premises or any part thereof for such term or terms (which may extend
beyond the Lease Term) and at such rentals and upon such other terms and
conditions as Landlord in Landlord’s sole and absolute discretion deems
advisable; upon each such reletting all rentals received by Landlord therefrom
shall be applied, first, to any indebtedness other than rent due hereunder from
Tenant to Landlord; second, to pay any costs and expenses of reletting,
including without limitation, brokers and attorneys’ fees and costs of
advertising, alterations and repairs; third, to rent due hereunder, and the
residue, if any, shall be held by Landlord and applied in payment of future rent
as it becomes due hereunder.
     If rentals received from such reletting during any month are less than that
to be paid during that month by Tenant hereunder, Tenant shall immediately pay
any such deficiency to Landlord. No re-entry or taking possession of the
Premises by Landlord shall be construed as an election to terminate this Lease
unless a written notice of such termination is given by Landlord.
     Notwithstanding any such reletting without termination, Landlord may at any
time thereafter terminate this Lease for any prior breach or default. If
Landlord terminates this Lease for any breach, or otherwise takes any action on
account of Tenant’s breach or default hereunder, in addition to any other
remedies it may have, it may recover from Tenant all damages incurred by reason
of such breach or default, including attorney’s fees at the trial and appellate
levels, all costs of retaking the Premises and including the excess, if any, of
the total rent and charges reserved in this Lease for the remainder of the Lease
Term, all of which shall be immediately due and payable by Tenant to Landlord.
In determining the rent payable by Tenant hereunder subsequent to default, the
Minimum Annual Rent for each year of the unexpired portion of the Lease Term
shall equal the average Minimum Annual Rent and Percentage Rent which Tenant was
obligated to pay from the commencement of the Lease Term to the time of default,
or during the preceding three (3) full calendar years, whichever period is
shorter.
Section 17.4. Set-off.
     The covenants to pay rent and other amounts hereunder are independent
covenants and Tenant shall have no right to hold back, offset or fail to pay any
such amounts for default by Landlord or any other reason whatsoever.
Notwithstanding the foregoing, though, Tenant hereby agrees that Landlord may,
in Landlord’s sole and absolute discretion, hold back, offset and fail to pay to
Tenant any amount due from Landlord to Tenant hereunder in exchange for any
amount due from Tenant to Landlord hereunder which was not paid by Tenant. In
the event of any such offset by Landlord, Landlord shall provide to Tenant in
writing an explanation of such offset and a copy of the supporting documentation
in connection with such offset.
Section 17.5. Waiver of Trial by Jury.
     To the extent permitted by applicable law, the parties waive trial by jury
in any action, proceeding or counterclaim brought by either party against the
other on any matter whatsoever

54



--------------------------------------------------------------------------------



 



arising out of or in any way connected with this Lease, the relationship of
Landlord and Tenant created hereby, Tenant’s use or occupancy of the Premises or
any claim for injury or damage.
Section 17.6. Bankruptcy.
     A. Assumption of Lease. In the event Tenant shall become a Debtor under
Chapter 7 of the Bankruptcy Code (“Code”) or a petition for reorganization or
adjustment of debts is filed concerning Tenant under Chapters 11 or 13 of the
Code, or a proceeding is filed under Chapter 7 and is transferred to Chapters 11
or 13, the Trustee or Tenant, as Debtor and as Debtor-In-Possession, may not
elect to assume this Lease unless, at the time of such assumption, the Trustee
or Tenant has:
     (i) Cured or provided Landlord “Adequate Assurance” (as defined below)
that:
     (a) Within ten (10) days from the date of such assumption the Trustee or
Tenant will cure all monetary defaults under this Lease and compensate Landlord
for any actual pecuniary loss resulting from any existing default, including
without limitation, Landlord’s reasonable costs, expenses, accrued interest as
set forth in Section 4.2 of the Lease, and attorneys’ fees incurred as a result
of the default;
     (b) Within thirty (30) days from the date of such assumption the Trustee or
Tenant will cure all non-monetary defaults under this Lease; and
     (c) The assumption will be subject to all of the provisions of this Lease.
     (ii) For purposes of this Section 17.6, Landlord and Tenant acknowledge
that, in the context of a bankruptcy proceeding of Tenant, at a minimum
“Adequate Assurance” shall mean:
     (a) The Trustee or Tenant has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the Trustee or Tenant will have
sufficient funds to fulfill the obligations of Tenant under this Lease, and to
keep the Premises stocked with merchandise and goods and properly staffed with
sufficient employees to conduct a fully operational, actively promoted business
in the Premises; and
     (b) The Bankruptcy Court shall have entered an Order segregating sufficient
cash payable to Landlord and/or the Trustee or Tenant shall have granted a valid
and perfected first lien and security interest and/or mortgage in property of
Trustee or Tenant acceptable as to value and kind to Landlord, to secure to
Landlord the obligation of the Trustee or Tenant to cure the monetary and/or
non-monetary defaults under this Lease within the time periods set forth above;
and

55



--------------------------------------------------------------------------------



 



     (c) The Trustee or Tenant at the very least shall deposit a sum, equal to
one (1) month’s rent to be held by Landlord (without any allowance for interest
thereon) to secure Tenant’s future performance under the Lease.
     B. Assignment of Lease. If the Trustee or Tenant has assumed the Lease
pursuant to the provisions of this Section 17.6 for the purpose of assigning
Tenant’s interest hereunder to any other person or entity, such interest may be
assigned only after the Trustee, Tenant or the proposed assignee has complied
with all of the terms, covenants and conditions of Section 13.1 herein,
including, without limitation, those with respect to additional rent and the use
of the Premises only as permitted in Article VIII herein; Landlord and Tenant
acknowledging that such terms, covenants and conditions are commercially
reasonable in the context of a bankruptcy proceeding of Tenant. Any person or
entity to which this Lease is assigned pursuant to the provisions of the Code
shall be deemed without further act or deed to have assumed all of the
obligations arising under this Lease on and after the date of such assignment.
Any such assignee shall upon request execute and deliver to Landlord an
instrument confirming such assignment.
     C. Adequate Protection. Upon the filing of a petition by or against Tenant
under the Code, Tenant, as Debtor and as Debtor-in-Possession, and any Trustee
who may be appointed agree to adequately protect Landlord as follows:
     (i) To perform each and every obligation of Tenant under this Lease until
such time as this Lease is either rejected or assumed by Order of the Bankruptcy
Court; and
     (ii) To pay all monetary obligations required under this Lease, including
without limitation, the payment of Minimum Monthly Rent, and such other
additional rent charges payable hereunder, which is considered reasonable
compensation for the use and occupancy of the Premises; and
     (iii) Provide Landlord a minimum thirty (30) days prior written notice,
unless a shorter period is agreed to in writing by the parties, of any
proceeding relating to any assumption of this Lease or any intent to abandon the
Premises, which abandonment shall be deemed a rejection of this Lease; and
     (iv) To perform to the benefit of Landlord otherwise required under the
Code.
     The failure of Tenant to comply with the above shall result in an automatic
rejection of this Lease.
     (v) Accumulative Rights. The rights, remedies and liabilities of Landlord
and Tenant set forth in this Section 17.6 shall be in addition to those which
may now or hereafter be accorded, or imposed upon, Landlord and Tenant by the
Code.

56



--------------------------------------------------------------------------------



 



ARTICLE XVIII
DEFAULT BY LANDLORD
Section 18.1. Default Defined, Notice.
     Landlord shall in no event be charged with default in any of Landlord’s
obligations hereunder unless and until Landlord shall have failed to perform
such obligations within thirty (30) days (or such additional time as is
reasonably required to correct any such default) after written notice to the
address set forth in Section 24.7 has been given to Landlord by Tenant,
specifically describing such failure.
ARTICLE XIX
TENANT’S PROPERTY
Section 19.1. Taxes on Leasehold.
     Tenant shall be responsible for and shall pay before delinquent all
municipal, county, federal or state taxes whether enacted now or in the future
coming due during or after the Lease Term against Tenant’s interest in this
Lease or against personal property of any kind owned or placed in, upon or about
the Premises by Tenant.
ARTICLE XX
ACCESS BY LANDLORD
Section 20.1. Right of Entry.
     Landlord and Landlord’s agents and employees shall have the right to enter
the Premises at any reasonable times including, but not limited to, during the
conduct of Tenant’s Work and/or the right of immediate entry at any time in the
case of an emergency or to protect access to the Hotel Complex, to examine the
Premises and show them to prospective purchasers and other persons and to post
notices as Landlord may deem reasonably necessary or appropriate for protection
of Landlord, Landlord’s interests, the Premises or the Hotel Complex. Landlord
shall, in all such cases other than emergencies, provide Tenant with prior
written notice of such entry, and shall permit a representative of Tenant to be
present at all such times. Landlord and Landlord’s respective agents and
employees shall have the further right to enter the Premises from time to time
at reasonable times and upon prior notice to Tenant to (a) make such repairs,
alterations, improvements or additions to the Premises or other portions of the
Hotel Complex as Landlord deems desirable or (b) to verify that Tenant is
operating in the Premises in compliance with this Lease and the standards set
forth herein. Subject to the other provisions of this Lease, Rent shall not
abate while any such repairs, alterations, improvements, or additions are being
made. During the last six (6) months of the Lease Term, Landlord may exhibit the
Premises to prospective tenants (but Landlord shall, in all such cases, provide
Tenant with prior written notice of such entry, and permit a representative of
Tenant to be present) and maintain upon the Premises notices deemed advisable by
Landlord. In addition, during any apparent emergency, Landlord or Landlord’s
agents may enter the Premises forcibly without liability therefor and without in
any manner affecting Tenant’s obligations under this Lease. Nothing herein
contained, however, shall be deemed to impose upon Landlord any obligation,
responsibility or liability whatsoever, for any care, maintenance or repair
except as

57



--------------------------------------------------------------------------------



 



otherwise herein expressly provided. Tenant shall ensure that Landlord at all
times during the Term has the correct keys necessary to gain access to the
Premises in the event of an emergency.
ARTICLE XXI
HOLDING OVER, SUCCESSORS
Section 21.1. Holding Over.
     If Tenant holds over or occupies the Premises beyond the Lease Term (it
being agreed there shall be no such holding over or occupancy without Landlord’s
written consent), Tenant shall pay Landlord for each day of such holding over a
sum equal to the greater of (a) twice the Minimum Monthly Rent prorated for the
number of days of such holding over, or (b) Minimum Annual Rent plus Percentage
Rent prorated for the number of days of such holding over, plus, whichever of
(a) or (b) is applicable, a pro-rata portion of all other amounts which Tenant
would have been required to pay hereunder had this Lease been in effect. If
Tenant holds over with or without Landlord’s written consent, Tenant shall
occupy the Premises on a tenancy at sufferance but all other terms and
provisions of this Lease shall be applicable to such period.
Section 21.2. Successors.
     All rights and liabilities herein given to or imposed upon the respective
parties hereto shall bind and inure to the several respective heirs, successors,
administrators, executors and assigns of the parties and if Tenant is more than
one (1) person, they shall be bound jointly and severally by this Lease except
that no rights shall inure to the benefit of any assignee or subtenant of Tenant
unless the assignment or sublease was approved by Landlord in writing as
provided in Section 13.1 hereof. Landlord, at any time and from time to time,
may make an assignment of Landlord’s interest in this Lease and, in the event of
such assignment, Landlord and Landlord’s successors and assigns (other than the
assignee of Landlord’s interest in this Lease) shall be released from any and
all liability thereafter.
ARTICLE XXII
QUIET ENJOYMENT
Section 22.1. Landlord’s Covenant.
     If Tenant pays the rents and other amounts herein provided, observes and
performs all the covenants, terms and conditions hereof, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Lease Term without interruption
by Landlord or any person or persons claiming by, through or under Landlord,
subject, nevertheless, to the terms and conditions of this Lease. Landlord
represents and warrants that it owns the Hotel Complex or otherwise possesses
all necessary rights to Lease the Premises to Tenant.

58



--------------------------------------------------------------------------------



 



ARTICLE XXIII
BOOKS AND RECORDS
Section 23.1. Books and Records.
     Tenant agrees that it will keep complete books and records reflecting Gross
Sales, and all of the business activities with respect to the Premises and will
comply with generally accepted accounting principles (“GAAP”). Said books and
records shall, subject to Landlord’s cash control and audit procedures, include:
     A. Dated and time stamped cash register tapes (customer receipt and detail
audit) which provide a non-resetable, non-clearing gross sales total and/or
consecutively numbered duplicate sales tickets which are to be dated and time
stamped. Documentation of voided sales must be kept with regular sales tickets
and tapes and originals of voided tickets must be retained;
     B. Daily sales summaries showing Nevada and out-of-state sales;
     C. Monthly sales journals showing breakdown of sales by day;
     D. Authenticated bank deposit slips showing deposits of daily sales. If
deposits are not made on a daily basis, then the number of days’ receipts
deposited should be shown on the deposit slip and in the monthly sales journal;
     E. Monthly state sales tax returns and canceled checks showing payment of
those taxes;
     F. Federal Income Tax returns for the same period of time that Tenant is
required to maintain Tenant’s Federal Income Tax returns by the Department of
the Treasury, Internal Revenue Service; and
     G. All of Tenant’s purchase orders and invoices relating to the purchase,
exchange, or replacement of products, merchandise or goods sold or to be sold by
Tenant at, upon, or from the Premises.
Landlord shall have the right to examine such books and records at any
reasonable time and place. Landlord shall have the right at any time during the
Term and within one hundred twenty (120) days after the end of the Lease Term to
have an audit conducted of Tenant’s books and records by Landlord’s employees or
auditors of Landlord’s choice. Any deficiency in rent attributable to Tenant’s
failure to accurately report Gross Sales shall be due immediately upon
completion of the audit together with interest as set forth in Section 4.2 and a
late fee equal to fifteen percent (15%) of the amount of the rent deficiency. If
any audit reveals Gross Sales were understated by more than one percent (1%),
the entire cost and expense of such audit shall be borne by Tenant. It is
further agreed that an understatement of five percent (5%) or more of Gross
Sales on two or more monthly reports during any twelve (12) month reporting
period, which is not due to a mathematical error is a material breach hereof and
cause for termination of this Lease by Landlord. Landlord acknowledges and
agrees that the information provided by Tenant to Landlord hereunder may be
confidential and may constitute proprietary information of Tenant, and
disclosure of the terms might adversely affect

59



--------------------------------------------------------------------------------



 



Tenant. Accordingly, Landlord agrees that it, and its officers, directors,
employees and agents, shall not, without prior written consent of Tenant,
disclose any such information to any other person, either directly or
indirectly, excepting disclosure (i) to their agents, advisors, professionals
and potential or actual lenders, investors and purchasers, (ii) to lienholders
on the Hotel Complex or (iii) under court orders or process.
ARTICLE XXIV
MISCELLANEOUS
Section 24.1. Waiver.
     No waiver by Landlord or Tenant of any breach of any term, covenant or
condition hereof shall be deemed a waiver of the same or any subsequent breach
of the same or any other term, covenant or condition. The acceptance of rent by
Landlord shall not be deemed a waiver of any earlier breach by Tenant of any
term, covenant or condition hereof, regardless of Landlord’s knowledge of such
breach when such rent is accepted. No covenant, term or condition of this Lease
shall be deemed waived by Landlord or Tenant unless waived in writing.
Section 24.2. Accord and Satisfaction.
     Landlord is entitled to accept, receive and cash or deposit any payment
made by Tenant for any reason or purpose or in any amount whatsoever, and apply
the same at Landlord’s option to any obligation of Tenant and the same shall not
constitute payment of any amount owed except that to which Landlord has applied
the same. No endorsement or statement on any check or letter of Tenant shall be
deemed an accord and satisfaction or otherwise recognized for any purpose
whatsoever. The acceptance of any such check or payment shall be without
prejudice to Landlord’s right to recover any and all amounts owed by Tenant
hereunder and Landlord’s right to pursue any other available remedy.
Section 24.3. Entire Agreement.
     There are no representations, covenants, warranties, promises, agreements,
conditions or undertakings, oral or written, between Landlord and Tenant other
than herein set forth. Except as herein otherwise provided, no subsequent
alteration, amendment, change or addition to this Lease shall be binding upon
Landlord or Tenant unless in writing, signed by them and approved by Landlord’s
mortgagee.
Section 24.4. No Partnership.
     Landlord does not, in any way or for any purpose, become a partner,
employer, principal, master, agent or joint venturer of, or with, Tenant.
Section 24.5. Force Majeure.
     If either party hereto shall be delayed or hindered in or prevented from
the performance of any act required hereunder by reason of strikes, lockouts,
failure of power, restrictive governmental laws or regulations, riots,
insurrection, war or other reason of a like nature not the fault of the party
delayed in performing work or doing acts required under this Lease, the period
for the performance

60



--------------------------------------------------------------------------------



 



of any such act shall be extended for a period equivalent to the period of such
delay. Notwithstanding the foregoing, an informational or recognitional picket
line shall not be deemed a force majeure event. In addition, the provisions of
this Section 24.5 shall not operate to excuse Tenant from any obligations for
payment of Minimum Annual Rent, Percentage Rent, additional rent or any other
payments required by the terms of this Lease when the same are due, and all such
amounts shall be paid when due.
Section 24.6. Submission of Lease.
     Submission of this Lease to Tenant does not constitute an offer to lease;
this Lease shall become effective only upon execution and delivery thereof by
Landlord and Tenant. The effective day of this Lease shall be the date filled in
on Page 1 hereof by Landlord, which shall be the date of execution by the last
of the parties to execute the Lease.
Section 24.7. Notices.
     All notices from Tenant to Landlord required or permitted by any provision
of this Agreement shall be directed to Landlord as follows:
Felix D. Rappaport
President & COO
Ramparts, Inc.
c/o Luxor Hotel and Casino
3900 Las Vegas Boulevard South Las Vegas, Nevada 89119
(702) 262-4017- Telecopier
     With a copy to:
Will Martin
Vice President & General Counsel
Ramparts, Inc.
c/o Mandalay Bay Resort and Casino
3950 Las Vegas Boulevard South
Las Vegas, Nevada 89119
(702) 632-6741- Telecopier
     All notices from Landlord to Tenant required or permitted hereunder shall
be directed as follows:
Premier Exhibitions, Inc.
3340 Peachtree Rd NE
Suite 2250
Atlanta, GA 30376
     All notices to be given hereunder by any person shall be written and sent
by registered or certified mail, return receipt requested, postage pre-paid or
by an express mail delivery service, addressed to the person, intended to be
notified at the address set forth above. Any person may, at

61



--------------------------------------------------------------------------------



 



any time, or from time to time, notify the other persons named herein in writing
of a substitute address for that above set forth, and thereafter notices shall
be directed to such substitute address. Notice given as aforesaid shall be
sufficient service thereof and shall be deemed given as of the date received, as
evidenced by the return receipt of the registered or certified mail or the
express mail delivery receipt, as the case may be.
Section 24.8. Landlord’s Parent Company Liability.
     Tenant hereby agrees that in the event (a) there is any default or alleged
default by Landlord under this Lease or (b) Tenant has, or may have, any claim
arising from, or relating to, the terms of this Lease, Tenant shall not commence
any lawsuit or otherwise seek to impose any liability whatsoever against Kirk
Kerkorian or Tracinda Corporation (“Tracinda”) on vicarious liability grounds,
but the foregoing shall not prevent Tenant from commencing any lawsuit or
otherwise seeking to impose liability against Kirk Kerkorian or Tracinda based
on actions of Kirk Kerkorian or Tracinda independent of their ultimate ownership
of Landlord. Tenant hereby further agrees that (a) neither Kirk Kerkorian nor
Tracinda shall have any liability whatsoever with respect to this Lease or any
matters relating to, or arising from, this Lease, (b) Tenant shall not assert or
permit any party claiming through Tenant to assert a claim or impose any
liability against Kirk Kerkorian or Tracinda as to any matter or thing arising
out of, or relating to, this Lease or any alleged breach or default of this
Lease by Landlord and (c) neither Kirk Kerkorian nor Tracinda is a party to this
Lease, or liable for any alleged breach or default of this Lease, by Landlord.
Section 24.9. Captions and Section Numbers.
     This Lease shall be construed without reference to titles of Articles and
Sections, which are inserted only for convenience of reference.
Section 24.10. Number and Gender.
     The use herein of a singular term shall include the plural and use of the
masculine, feminine or neuter genders shall include all others.
Section 24.11. Objection to Statements.
     Notwithstanding the provisions of Section 24.1, Tenant’s failure to object
to any statement, invoice or billing rendered by Landlord within a period of
thirty (30) days after receipt thereof shall constitute Tenant’s acquiescence
with respect thereto and shall render such statement, invoice or billing an
account stated between Landlord and Tenant.
Section 24.12. Representations by Landlord and Tenant.
     Each of Landlord and Tenant hereby represents and warrants to the other
that it is a duly qualified corporation authorized to do business in the State
of Nevada, that all franchise and corporate taxes have been paid to date and all
future forms, reports, fees and other documents necessary to comply with
applicable laws will be filed when due, and the person signing this Lease on its
behalf is duly authorized to sign and execute this Lease.

62



--------------------------------------------------------------------------------



 



Section 24.13. Landlord’s Limitation of Liability.
     Anything to the contrary herein contained, notwithstanding, there shall be
absolutely no personal liability on persons, firms or entities who constitute
Landlord with respect to any of the terms, covenants, conditions and provisions
of this Lease, and Tenant shall, subject to the rights of any mortgagee, look
solely to the interest of Landlord, Landlord’s successors and assigns, in the
Hotel Complex for the satisfaction of each and every remedy of Tenant in the
event of default by Landlord hereunder; such exculpation of personal liability
is absolute and without any exception whatsoever.
Section 24.14. Broker’s Commission.
     Each party represents and warrants that it has caused or incurred no claims
for brokerage commissions or finder’s fees in connection with the execution of
this Lease, and each party shall indemnify and hold the other harmless against
and from all liabilities arising from any such claims caused or incurred by it
(including without limitation, the cost of attorney’s fees in connection
therewith).
Section 24.15. Partial Invalidity.
     If any provision of this Lease or the application thereof to any person or
circumstance shall to any extent be invalid or unenforceable, the remainder of
this Lease, or the application of such provision to persons or circumstances
other than those as to which it is invalid or unenforceable, shall not be
affected thereby and each provision of this Lease shall be valid and enforceable
to the fullest extent permitted by law.
Section 24.16. Arbitration.
     Any controversy or claim arising out of, or relating to, this Lease, or the
breach thereof, shall be settled by binding arbitration in accordance with the
commercial arbitration rules then in effect of the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereof. The arbitration proceedings shall be conducted in
Clark County, Nevada. Landlord on the one hand and Tenant on the other hand
shall select an arbitrator from a list provided by the American Arbitration
Association that is mutually satisfactory to them. If Landlord and Tenant are
unable to agree on an arbitrator, Landlord and Tenant shall each choose an
arbitrator from a list provided by the American Arbitration Association. The two
arbitrators so selected shall then select a third arbitrator mutually
satisfactory to them from the list provided by the American Arbitration
Association. The single arbitrator so selected by the aforesaid procedure shall
hear the dispute and decide it. The award of the arbitrator shall be binding and
final on all parties. Any and all legal, accounting and other costs and expenses
incurred by the prevailing party shall be borne by the non-prevailing party.
This Lease shall be governed by and construed under and pursuant to the laws of
the State of Nevada applicable to contracts made and to be performed entirely
within such State without regard to the conflicts of laws principles of such
State. Subject to the terms of this Section, any and all litigation concerning
any dispute arising under or in connection with this Lease shall be filed and
maintained only in a state or federal court located in Clark County, Nevada.

63



--------------------------------------------------------------------------------



 



Section 24.17. Mortgagee’s Approval.
     If any mortgagee of the Hotel Complex requires any modification of the
terms and provisions of this Lease as a condition to such financing as Landlord
may desire, then Landlord shall have the right to cancel this Lease if Tenant
fails or refuses to approve and execute such modification(s) within thirty
(30) days after Landlord’s request therefore, provided such request is made
within thirty (30) days after this Lease is executed. Upon such cancellation by
Landlord, this Lease shall be null and void and neither party shall have any
liability either for damages or otherwise to the other by reason of such
cancellation. In no event, however, shall Tenant be required to agree, and
Landlord shall not have any right of cancellation for Tenant’s refusal to agree,
to any modification of the provisions of this Lease relating to: the amount of
rent or other charges reserved herein; the size and/or location of the Premises;
the duration of the Lease Term and/or Bodies Exhibition Commencement Date,
Titanic Exhibition Commencement Date and/or King of the World/High Tea/TBD
Venue/Iceberg Bar Commencement Date; or a modification which will result in a
material decrease in Tenant’s rights or a material increase in Tenant’s
obligations under this Lease.
Section 24.18. Reservation of Air Rights.
     There has been no representation or warranty by Landlord and Tenant
acknowledges that there is no inducement or reliance to lease the Premises on
the basis that the existing access to light, air and views from the Premises
would continue unabated. Tenant acknowledges and understands that it shall have
no rights to the airspace above the Hotel Complex and those rights shall be the
sole property of Landlord.
Section 24.19. Delay in Delivery.
     Notwithstanding anything to the contrary contained in this Lease, Landlord
shall not be liable in any manner to Tenant for damages or any other claim
resulting from failure to deliver the Premises or for any delay in commencing or
completing any work, Landlord is to perform or is authorized by Tenant to
perform under Exhibit “B”, or with respect to the Hotel Complex, save and except
that all obligations of Tenant with time limits under this Lease including, but
not limited to, the Bodies Exhibition Commencement Date, Titanic Exhibition
Commencement Date and/or King of the World/High Tea/TBD Venue/Iceberg Bar
Commencement Date, will be tolled for the same number of days as any delay
described above, and Tenant hereby waives all such liability provided that in
the event that the Bodies Exhibition Commencement Date, Titanic Exhibition
Commencement Date and/or King of the World/High Tea/TBD Venue/Iceberg Bar
Commencement Date shall not have occurred within one (1) year after the
effective date of this Lease (unless such failure shall be due to Tenant’s
fault), then this Lease shall automatically become null and void (except that
items which have been theretofore accrued and not yet paid shall remain
outstanding), and both parties hereto shall be relieved of all obligations
hereunder, in which event each party will, at the other’s request, execute an
instrument in recordable form containing a release and surrender of all right,
title and interest in and to this Lease.
Section 24.20. Construction/Remodeling or Redesign of Hotel Complex.
     In addition to any other provision contained herein, Tenant acknowledges
that Landlord may conduct construction at or upon, or remodel or redesign all or
any portion of, the Hotel Complex

64



--------------------------------------------------------------------------------



 



(excluding the Premises), and that such work will not result in a breach of this
Lease or, as long as such work does not materially and adversely affect Tenant’s
access, ingress and egress to the Premises, an abatement of Minimum Monthly Rent
or Monthly Common Area Maintenance Charges. Except as otherwise provided herein,
Landlord shall have no liability to Tenant relative to such work.
Section 24.21. Definition of Days.
     Except as otherwise expressly provided herein, the term day shall mean a
single calendar day, whether or not a working or business day.
Section 24.22. Confidentiality.
     At all times during the Term of this Lease, unless consented to in writing
by both Tenant and Landlord, or as otherwise required by law, the NGCB, or legal
process, no press release or other public disclosure concerning the rent or
other terms of this transaction shall be made by any person, unless jointly
agreed to in advance by Landlord and Tenant. Each party agrees to use diligent
efforts to prevent such disclosure, other than (a) to employees, agents and
consultants of the parties who are involved in the ordinary course of business
with this transaction, or to the principals of the previous tenant in the
Premises, all of whom shall be instructed to comply with the confidentiality
provisions hereof; or (b) in response to lawful process or subpoena or other
valid or enforceable order of a court of competent jurisdiction or as otherwise
required to comply with laws or regulations established by the NGCB. Landlord
and Tenant agree that all information furnished by one party to the other or
obtained by a party through such party’s own investigation, as well as the
provisions of this Lease and all exhibits and documents related thereto, shall
be treated as confidential information
Section 24.23. Recordation of Lease.
     Neither this Lease, nor a memorandum thereof, may be recorded without the
prior written consent of Landlord.
[SIGNATURE PAGE FOLLOWS]

65



--------------------------------------------------------------------------------



 



     Landlord and Tenant have signed and sealed this Lease as of the day and
year first above written.

                  Landlord:       Tenant:    
 
                Ramparts, Inc.       Premier Exhibitions, Inc.    
 
               
/s/ Felix D. Rappaport
      By:   /s/ Arnie Geller    
 
               
Felix D. Rappaport
          Its: Chairman    
President & COO
               

Agreed to:

                /s/ Yvette Harris       Yvette Harris      Vice President
Chief Financial Officer       

Approved as to form:

                /s/ William T. Martin       William T. Martin      Vice
President
General Counsel       

66